                   Case 17-12925-LSS     Doc 644     Filed 03/20/19      Page 1 of 47



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )
                                                        )   Chapter 11
MAMMOET-STARNETH LLC,                                   )
                                                        )   Case No. 17-12925 (LSS)
                         Debtor.1                       )
                                                        )


                      MODIFIED SECOND AMENDED CHAPTER 11 PLAN
                      OF LIQUIDATION OF MAMMOET-STARNETH LLC


SILLS CUMMIS & GROSS P.C.
Andrew H. Sherman
Boris I. Mankovetskiy
Lucas F. Hammonds
One Riverfront Plaza
Newark, New Jersey 07102
Telephone: (973) 643-7000
Facsimile: (973) 643-6500

- and -

RICHARDS, LAYTON & FINGER, P.A.
Mark D. Collins (No. 2981)
Jason M. Madron (No. 4431)
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701

Counsel for the Debtor and Debtor in Possession

Dated: March 20, 2019
       Wilmington, Delaware




          1
          The last four digits of the Debtor’s federal tax identification number are 4518. The Debtor’s
address is 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.


RLF1 20966245v.1
                   Case 17-12925-LSS     Doc 644      Filed 03/20/19      Page 2 of 47



                                         INTRODUCTION

        The Debtor proposes this Plan2 for resolution and satisfaction of all Claims against and
Equity Interests in the Debtor, and is a proponent of the Plan within the meaning of section 1129
of the Bankruptcy Code.

         Reference is made to the Disclosure Statement accompanying the Plan, including the
exhibits thereto, for a discussion of the Debtor’s organizational structure and assets and
liabilities, the events leading to the Chapter 11 Case, a summary and analysis of the Plan, and a
description of the New York Wheel Causes of Action. All Holders of Claims entitled to vote on
the Plan are encouraged to consult the Disclosure Statement and to read the Plan carefully before
voting to accept or reject the Plan.

     NO SOLICITATION MATERIALS, OTHER THAN THE DISCLOSURE
STATEMENT AND RELATED MATERIALS TRANSMITTED THEREWITH AS
APPROVED BY THE BANKRUPTCY COURT, HAVE BEEN AUTHORIZED BY THE
BANKRUPTCY COURT FOR USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF
THE PLAN.

                                            ARTICLE I.

                       DEFINED TERMS, RULES OF CONSTRUCTION,
                      COMPUTATION OF TIME, AND GOVERNING LAW

    A. Defined Terms

            1.     “Administrative Claim” means any Claim entitled to priority under sections
    503(b) and 507(a)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs
    and expenses incurred after the Petition Date through the Effective Date of preserving the
    Estate; (b) Professional Claims; and (c) all fees and charges assessed against the Estate
    arising under 28 U.S.C. § 1930.

           2.      “Administrative Claims Bar Date” means sixty (60) days after the Effective
    Date, and is the date by which requests for payment of Administrative Claims other than
    Professional Claims must be Filed, subject to any exceptions specifically set forth in this
    Plan.

           3.     “Affiliate” means an “affiliate” as such term is defined in section 101(2) of
    the Bankruptcy Code.

             4.     “Allowed” means, with respect to a Claim against the Debtor, (a) a Claim that
    is (i) listed in the Schedules as of the Effective Date as neither disputed, contingent nor
    unliquidated, or (ii) evidenced by a valid Proof of Claim or request for payment of
    Administrative Claim, as applicable, Filed by the applicable Bar Date, and as to which the

         2
          All capitalized terms not defined in this introduction have the same meanings ascribed to them
in Article I of the Plan.


RLF1 20966245v.1
                   Case 17-12925-LSS     Doc 644     Filed 03/20/19   Page 3 of 47



    Debtor or other authorized parties-in-interest have not Filed an objection to the allowance
    thereof by the Claims Objection Deadline, or (b) a Claim that is deemed “Allowed” under the
    Plan or by any stipulation or settlement approved by, or Final Order of, the Bankruptcy
    Court; provided, however, that any Claim allowed pursuant to an order of the Bankruptcy
    Court or an express agreement between the Holder of such Claim and the Debtor solely for
    the purpose of voting to accept or reject the Plan will not be considered an “Allowed Claim”
    under the Plan; provided further, however, that any Claim expunged or disallowed under the
    Plan or otherwise shall not be an Allowed Claim. If a Claim is “Allowed” only in part,
    references to “Allowed Claims” include and are limited to the portion of such Claim that is
    Allowed.

            5.      “Available Cash” means the Debtor’s Cash on hand on the Effective Date
    (including (a) proceeds from any draw on the DIP Facility made for the purpose of making
    distributions to Holders of Allowed Claims, including Professional Claims, or paying the
    post-Effective Date legal, professional, or other fees and expenses incurred by the Debtor’s
    and the Disbursing Agent’s professionals; (b) the MUSA Contribution; and (c) any Sale
    Proceeds or proceeds of any other assets of the Estate).

             6.       “Balloting Agent” means Omni Management Group, Inc.3

           7.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
    §§ 101 et seq..

            8.     “Bankruptcy Court” means the United States Bankruptcy Court for the
    District of Delaware.

            9.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
    applicable to the Chapter 11 Case, promulgated under 28 U.S.C. § 2075, and the general,
    local, and chambers rules of the Bankruptcy Court, as the context may require.

            10.    “Bar Date” means, collectively or individually, the Administrative Claims Bar
    Date, the Rejection Damages Claim Bar Date, and any deadline by which a Proof of Claim
    must be filed under the General Bar Date Order, as applicable.

           11.     “Business Day” means any day other than Saturday, Sunday and any day that
    is a legal holiday or a day on which banking institutions in Wilmington, Delaware are
    required or authorized by law or governmental action to close.

            12.    “Carveout Parties” means, collectively, the Mammoet Carveout Parties and
    the Starneth Carveout Parties.

            13.       “Cash” means legal tender of the United States of America or the equivalent
    thereof.


         3
         On May 12, 2018, as a result of a change in ownership, “Rust Consulting/Omni Bankruptcy”
changed its name to “Omni Management Group, Inc.”.


                                                 2
RLF1 20966245v.1
                   Case 17-12925-LSS    Doc 644      Filed 03/20/19    Page 4 of 47



            14.     “Causes of Action” means any and all Claims, actions, causes of action,
    choses in action, rights, demands, suits, claims, liabilities, encumbrances, lawsuits, adverse
    consequences, debts, damages, dues, sums of money, accounts, reckonings, deficiencies,
    bonds, bills, disbursements, expenses, losses, specialties, covenants, contracts, controversies,
    agreements, promises, variances, trespasses, judgments, remedies, rights of set-off, third-
    party claims, subrogation claims, contribution claims, reimbursement claims, indemnity
    claims, counterclaims, and cross-claims (including those of the Debtor and/or the Estate),
    including, without limitation, (i) any claims, causes of action, objections, rights, remedies
    arising under Chapter 5 of the Bankruptcy Code pursuant to, among others, sections 502,
    510, 542 through 545 and 547 through 553 or 558 thereof, and (ii) the New York Wheel
    Causes of Action, whether known or unknown, foreseen or unforeseen, suspected or
    unsuspected, liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed
    or undisputed, and whether held in a personal or representative capacity, that are or may be
    pending as of the Effective Date or instituted hereafter against any Entity, based in law or
    equity, including under the Bankruptcy Code, whether direct, indirect, derivative, or
    otherwise, and whether asserted or unasserted as of the Effective Date.

           15.   “Chapter 11 Case” means the chapter 11 case commenced by the Debtor,
    styled In re Mammoet-Starneth LLC, Case No. 17-12925 (LSS), pending before the
    Bankruptcy Court.

          16.    “Claim” means a “claim” as such term is defined in section 101(5) of the
    Bankruptcy Code.

            17.     “Claims Objection” means any objection, application, motion, complaint or
    any other legal proceeding seeking, in whole or in part, to disallow, determine, liquidate,
    classify, reclassify, expunge, subordinate, estimate, or establish the priority of, any Claim.

           18.     “Claims Objection Deadline” means the date that is ninety (90) days
    following the Effective Date; provided, however, that the Claims Objection Deadline may be
    extended (i) by order of the Bankruptcy Court upon a motion filed by the Debtor, or (ii) with
    respect to any Claim that is subject to objection, by agreement between the Holder of that
    Claim and the Debtor.

             19.     “Claims Record Date” means the Voting Deadline, which is the date on which
    the transfer register for each Class of Claims or Equity Interests, as maintained by the Debtor
    or its agents, shall be deemed closed.

          20.     “Claims Register” means the official register of Claims in this Chapter 11
    Case maintained by the Bankruptcy Court.

           21.     “Class” means a group of Holders of Claims or Equity Interests classified
    together under the Plan.

           22.    “Confirmation” means the entry of the Confirmation Order on the docket of
    the Chapter 11 Case.



                                                 3
RLF1 20966245v.1
                   Case 17-12925-LSS     Doc 644      Filed 03/20/19   Page 5 of 47



           23.    “Confirmation Date” means the date upon which the Bankruptcy Court enters
    the Confirmation Order on the docket of the Chapter 11 Case.

           24.     “Confirmation Hearing” means the hearing before the Bankruptcy Court
    under section 1128 of the Bankruptcy Code to consider confirmation of the Plan.

           25.     “Confirmation Order” means the order of the Bankruptcy Court confirming
    the Plan, as amended, supplemented, or modified, under, among others, section 1129 of the
    Bankruptcy Code.

             26.      “Creditor” means a “creditor” as defined in section 101(10) of the Bankruptcy
    Code.

           27.     “Cure Claim” means a Claim based upon a monetary default, if any, by the
    Debtor under an Executory Contract or Unexpired Lease as of the time such contract or lease
    is assumed by the Debtor under sections 365 or 1123 of the Bankruptcy Code, to the extent
    such obligations are enforceable under the Bankruptcy Code and applicable non-bankruptcy
    law.

            28.     “D&O Policies” means all insurance policies for liability of directors and
    officers of the Debtor maintained by the Debtor as of the Effective Date, if any.

          29.     “DBA” means that certain Design-Build Agreement, dated as of March 5,
    2014 between the Debtor and New York Wheel, together with the two amendments thereto,
    CAR 1, dated as of December 11, 2014, and CAR 2, dated as of May 18, 2015.

             30.      “Debtor” means Mammoet-Starneth LLC.

            31.    “DIP Claim” means any claim resulting from or related to the “Obligations”
    as that term is defined in the DIP Credit Agreement, which shall be deemed Allowed upon
    the occurrence of the Effective Date in an amount equal to the amounts owed under the DIP
    Credit Agreement as of the Effective Date.

             32.      “DIP Credit Agreement” has the same meaning as in the DIP Order.

             33.      “DIP Facility” has the same meaning as in the DIP Order.

             34.      “DIP Lender” means MUSA.

           35.     “DIP Order” means that certain final order approving post-petition financing
    and granting related relief entered by the Bankruptcy Court on May 16, 2018 [D.I. 340], as
    amended, supplemented, or modified.

             36.      “Disbursing Agent” means the Debtor or a Person designated by the Debtor.

          37.     “Disclosure Statement” means the disclosure statement for the Plan, as
    amended, supplemented, or modified in accordance with the provisions of the Bankruptcy
    Code and the Bankruptcy Rules.


                                                  4
RLF1 20966245v.1
                   Case 17-12925-LSS   Doc 644      Filed 03/20/19    Page 6 of 47



            38.     “Disclosure Statement Order” means the order approving the Disclosure
    Statement and the procedures for the solicitation and tabulation of votes to accept or reject
    the Plan at D.I. 604.

           39.     “Disputed Claim” means either (a) a Claim listed in the Schedules and
    designated as “disputed,” “contingent,” or “unliquidated”; or (b) a Claim to which a Claims
    Objection has been Filed by the Claims Objection Deadline, and which objection has not
    been resolved by a Final Order.

            40.    “Distribution Account” means the existing bank account of the Debtor
    selected for maintaining Cash or other assets from time to time necessary to satisfy payments
    on and after the Effective Date to Holders of certain Allowed Claims as provided in this Plan.
    The Distribution Account shall be funded from Available Cash, any New York Wheel
    Proceeds, and any Supplemental Contributions, and any advances under Article III(H) of this
    Plan.

          41.      “Distribution Date” means a date or dates on which the Disbursing Agent
    makes a distribution, or causes a distribution to be made.

           42.     “Effective Date” means the first Business Day after the Confirmation Date on
    which (a) no stay of the Confirmation Order is in effect and (b) all of the conditions
    precedent to the Effective Date specified in Article IX hereof have been satisfied or waived
    pursuant to Article IX hereof.

          43.    “Entity” means an “entity” as such term is defined in section 101(15) of the
    Bankruptcy Code.

            44.    “Equity Interest” means any “equity security,” as defined in section 101(16)
    of the Bankruptcy Code, of the Debtor existing immediately prior to the Effective Date, or
    any other instrument evidencing an ownership interest in the Debtor, whether or not
    transferable, and any option, warrant, or right, contractual or otherwise, to acquire, sell, or
    subscribe for any such interest.

          45.    “Estate” means the estate of the Debtor created under section 541 of the
    Bankruptcy Code.

            46.     “Exculpated Claim” means any claim related to any act or omission in
    connection with, relating to or arising out of the Debtor’s restructuring efforts; the Chapter
    11 Case; any Sale; the formulation, preparation, dissemination, negotiation, or filing of the
    Disclosure Statement, Plan, or any contract, instrument, release, or other agreement or
    document created or entered into in connection with the Disclosure Statement or the Plan; the
    filing of the Chapter 11 Case; the pursuit of confirmation and consummation of the Plan; the
    administration and implementation of the Plan; or the distribution of property under the Plan
    or any related agreement.




                                                5
RLF1 20966245v.1
                   Case 17-12925-LSS    Doc 644       Filed 03/20/19    Page 7 of 47



            47.     “Exculpated Party” means (i) the Debtor, (ii) the Debtor’s current or former
    officers and directors, and (iii) the Debtor’s Professionals. With respect to the parties
    identified in the foregoing (ii) and (iii), such parties are “Exculpated Parties” solely to the
    extent that they served in such capacities on or after the Petition Date.

            48.    “Executory Contract” means a contract to which the Debtor is a party that is
    subject to assumption or rejection under section 365 of the Bankruptcy Code.

           49.     “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy
    Court in this Chapter 11 Case.

            50.     “Final Order” means an order or judgment of the Bankruptcy Court, or any
    other court of competent jurisdiction, which has not been modified, amended, reversed,
    vacated, or stayed, and as to which (a) the time to appeal, petition for certiorari, or move for a
    new trial, stay, reargument, or rehearing has expired and as to which no appeal, petition for
    certiorari, or motion for new trial, stay, reargument, or rehearing shall then be pending or (b)
    if an appeal, writ of certiorari, new trial, stay, reargument, or rehearing thereof has been
    sought, such order or judgment of the Bankruptcy Court, or other court of competent
    jurisdiction, shall have been affirmed by the highest court to which such order was appealed,
    or certiorari shall have been denied, or a new trial, stay, reargument, or rehearing shall have
    been denied or resulted in no modification of such order, and the time to take any further
    appeal, petition for certiorari, or move for a new trial, stay, reargument, or rehearing shall
    have expired, as a result of which such order shall have become final in accordance with
    Bankruptcy Rule 8002; provided, however, that the possibility that a motion under Rule 9024
    of the Bankruptcy Rules, or any analogous rule under the Bankruptcy Rules, may be Filed
    relating to such order, shall not cause an order not to be a Final Order.

           51.    “General Bar Date Order” means that certain order establishing deadlines and
    procedures for filing proofs of claim and granting related relief entered by the Bankruptcy
    Court on January 8, 2018 [D.I. 102].

            52.   “General Unsecured Claim” means any Claim against the Debtor that is not
    a/an: (a) DIP Claim; (b) Administrative Claim; (c) Professional Claim; (d) Priority Tax
    Claim; (e) Secured Claim; (f) Other Priority Claim; (g) New York Wheel Claim; or (h)
    MUSA Claim. For the avoidance of doubt, all Rejection Damages Claims shall be General
    Unsecured Claims.

          53.    “General Unsecured Portion” means the portion of the MUSA Contribution in
    an amount equal to $1,100,000 allocated for distribution to Holders of Allowed General
    Unsecured Claims pursuant to Article III.




                                                  6
RLF1 20966245v.1
                   Case 17-12925-LSS     Doc 644      Filed 03/20/19   Page 8 of 47



            54.   “General Unsecured Share” means the portion of the New York Wheel
    Proceeds allocated for distribution to Holders of Allowed General Unsecured Claims
    pursuant to Article III, which shall be transferred by MUSA to the Debtor for distribution in
    accordance therewith as soon as reasonably practicable after receipt of the New York Wheel
    Proceeds by MUSA. The General Unsecured Share shall be equal to the amount of the New
    York Wheel Proceeds; provided, however, that the General Unsecured Share shall be capped
    at the amount necessary to satisfy 100% of the Allowed General Unsecured Claims after
    accounting for the General Unsecured Portion of the MUSA Contribution and any Sale
    Proceeds.

            55.   “Governmental Unit” means a “governmental unit” as such term is defined on
    section 101(27) of the Bankruptcy Code.

             56.      “Holder” means any Entity holding a Claim or an Equity Interest.

            57.     “Impaired” means, with respect to any Class, a Class that is impaired as set
    forth in section 1124 of the Bankruptcy Code.

           58.     “Insurance Policies” means any insurance policies of the Debtor (including,
    without limitation, the D&O Policies).

          59.    “Lien” means a “lien” as such term is defined in section 101(37) of the
    Bankruptcy Code.

            60.    “Local Bankruptcy Rules” means the Local Rules of Practice and Procedure
    of the United States Bankruptcy Court for the District of Delaware.

            61.    “Mammoet Carveout Parties” means, collectively, MUSA, Mammoet Holding
    B.V. (trade registration no. 3015738), and Mammoet Americas Holding Inc. (f/k/a Mammoet
    USA Holding, Inc.), and each of their Related Parties, including, without limitation,
    Mammoet Engineering BV, Mammoet Europe BV, Mammoet Global Support BV,
    Mammoet USA South Inc., and M-Shipping BV, and each of their Related Parties.

             62.      “MUSA” means Mammoet USA North Inc.

            63.    “MUSA Claim” means, collectively, the DIP Claims and the MUSA
    Prepetition Claim, which shall be deemed Allowed upon the occurrence of the Effective
    Date.

            64.     “MUSA Contribution” means Cash in the total amount of (a) up to
    $1,100,000, consisting of the General Unsecured Portion, plus (b) the
    Unclassified/Unimpaired Portion, to be deposited into the Distribution Account by MUSA
    for the benefit of itself and each other Released Party on or before the Effective Date.




                                                  7
RLF1 20966245v.1
                   Case 17-12925-LSS    Doc 644     Filed 03/20/19    Page 9 of 47



           65.    “MUSA Prepetition Claim” means, collectively, the prepetition claims of
    MUSA, Mammoet Engineering BV, Mammoet Europe BV, Mammoet Global Support BV,
    Mammoet USA South Inc., and M-Shipping BV, which shall be deemed Allowed upon the
    occurrence of the Effective Date in the amount of $90,005,000 or such other amount as the
    Bankruptcy Court shall determine after notice and a hearing in a Final Order.

             66.      “New York Wheel” means New York Wheel Owner LLC.

           67.    “New York Wheel Causes of Action” means any and all Causes of Action of
    the Debtor against New York Wheel and any and all related Causes of Action, including all
    Causes of Action asserted by the Debtor in the New York Wheel Litigation against New
    York Wheel or any other Party.

            68.    “New York Wheel Claim” means, collectively, all claims of New York Wheel
    against the Debtor.

            69.  “New York Wheel Components” means, collectively, all physical components
    of the New York Wheel Project.

            70.     “New York Wheel Litigation” means the case styled New York Wheel Owner
    LLC v. Mammoet-Starneth LLC, et al., Case No. 1:17-cv-04026-JMF, pending in the United
    States District Court for the Southern District of New York. The New York Wheel Litigation
    shall resume in the United States District Court for the Southern District of New York no
    earlier than 30 days after the Effective Date and no later than 120 days after the Effective
    Date, in each case unless the United States District Court for the Southern District of New
    York orders otherwise. In the event that New York Wheel seeks to extend the February 5,
    2019 deadline in place as of the date of this Plan to resume the New York Wheel Litigation,
    New York Wheel shall apply to the United States District Court for the Southern District of
    New York for a continuance of that deadline, and MUSA (and, to the extent necessary, the
    Debtor) shall consent to such application to the United States District Court for the Southern
    District of New York, provided, however, that such application shall not request an extension
    beyond 120 days after the Effective Date.

            71.    “New York Wheel Proceeds” means any proceeds of the New York Wheel
    Causes of Action, net of the fees, costs, and expenses of MUSA and any professionals or
    experts retained by MUSA attendant to the negotiation, litigation, prosecution, settlement, or
    other pursuit and/or resolution of the New York Wheel Causes of Action. For the avoidance
    of doubt, no share in or right to any New York Wheel Proceeds, including any share in or
    right to the General Unsecured Share, may be transferred or assigned by any Entity;
    provided, however, that any Entity with a right to receive any New York Wheel Proceeds
    under this Plan shall be entitled to keep, retain, transfer, use, or otherwise dispose of such
    proceeds upon their receipt by such Entity.

             72.      “New York Wheel Project” means the subject matter of DBA.

            73.    “Other Priority Claim” means any Claim other than an Administrative Claim
    or Priority Tax Claim that is entitled to priority in payment pursuant to section 507(a) of the


                                                8
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644       Filed 03/20/19   Page 10 of 47



    Bankruptcy Code.

          74.    “Person” means a “person” as such term is defined in section 101(41) of the
    Bankruptcy Code.

             75.   “Petition Date” means December 13, 2017.

           76.    “Plan” means this plan proposed by the Debtor, including all exhibits,
    addenda, schedules or other attachments hereto, and the Plan Supplement, each of which is
    incorporated herein by reference, as may be amended, modified, or supplemented from time.

          77.     “Plan Settlement Term Sheet” means the Settlement Term Sheet between and
    among (i) the Debtor, (ii) New York Wheel, and all of its affiliates and subsidiaries, and (iii)
    (a) MUSA, (b) Mammoet Holding B.V. (trade registration no. 30105738), and (c) Mammoet
    Americas Holding, Inc. (f/k/a Mammoet USA Holding, Inc.) submitted for approval by the
    Bankruptcy Court at docket number 553.

            78.    “Plan Supplement” means a document or documents that may subsequently be
    filed by the Debtor, prior to the Confirmation Hearing, for incorporation into the Plan.

            79.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
    specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

           80.    “Pro Rata Share” means the ratio (expressed as a percentage) of the amount of
    an Allowed Claim to the sum of (a) the amount of all Allowed Claims in a particular Class
    (or group of Classes, as applicable) on a Distribution Date and (b) the estimated amount of
    all remaining Disputed Claims in such Class (or group of Classes, as applicable) as
    determined by the Bankruptcy Court.

            81.    “Professional” means any Person or Entity, other than the Balloting Agent: (a)
    employed in the Chapter 11 Case under a Final Order in accordance with sections 327, 328,
    or 1103 of the Bankruptcy Code and compensated for services rendered prior to or on the
    Effective Date under sections 327, 328, 329, 330, or 331 of the Bankruptcy Code or (b) for
    which the Bankruptcy Court has allowed compensation and reimbursement of expenses
    under section 503(b)(4) of the Bankruptcy Code.

           82.     “Professional Claim” means a Claim by a Professional seeking an award by
    the Bankruptcy Court of compensation for services rendered or reimbursement of expenses
    incurred from and after the Petition Date through and including the Effective Date under
    sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

           83.    “Proof of Claim” means a written proof of Claim Filed against the Debtor in
    the Chapter 11 Case.

            84.    “Rejection Damages Claim” means an unsecured Claim arising from the
    rejection by the Debtor of an Executory Contract or Unexpired Lease under section 365 of
    the Bankruptcy Code.


                                                 9
RLF1 20966245v.1
               Case 17-12925-LSS        Doc 644       Filed 03/20/19    Page 11 of 47



            85.     “Rejection Damages Claim Bar Date” means the date that is (a) with respect
    to an Executory Contract or Unexpired Lease that is rejected under the Plan, thirty (30) days
    after the Effective Date, or (b) with respect to an Executory Contract or Unexpired Lease that
    is otherwise rejected, thirty (30) days after entry of the order authorizing the rejection of such
    Executory Contract or Unexpired Lease.

            86.     “Related Parties” means, with respect to any Person or Entity, such Person’s
    or Entity’s current and former direct and indirect equity holders, members, partners,
    subsidiaries, Affiliates, funds, managers, managing members, officers, directors, authorized
    persons, employees, advisors, principals, attorneys, professionals, accountants, investment
    bankers, consultants, agents, and other representatives (including their respective equity
    holders, members, partners, subsidiaries, Affiliates, funds, managers, managing members,
    officers, directors, authorized persons, employees, advisors, principals, attorneys,
    professionals, accountants, investment bankers, consultants, agents, and other
    representatives), together with their respective successors and assigns, in each case only in
    their capacity as such.

            87.    “Released Parties” means the MUSA and each of its and the Debtor’s Related
    Parties, excluding Starneth.

           88.    “Sale” means any sale of assets of the Debtor or its Estate pursuant to section
    363(f) of the Bankruptcy Code as approved by Final Order or otherwise provided in this
    Plan.

           89.     “Sale Proceeds” means the proceeds of any Sale reduced by (a) the costs and
    expenses relating to the conduct of the Sale process, the documentation, approval, and
    closing of the Sale, and any litigation of any ownership disputes with holders of the subject
    property (including holders of New York Wheel Components), including, without limitation,
    reasonable professional fees and expenses (including fees and expenses of the Debtor’s
    attorneys and financial advisors), marketing and advertising costs, auction costs, and with
    respect to New York Wheel Components, storage costs for the period of November 2018
    through and including January 2019; (b) any surcharge under the Bankruptcy Code; and (c)
    any amounts required to satisfy any Liens or other encumbrances attaching to such proceeds.

           90.    “Schedules” means the Debtor’s schedules of assets and liabilities and
    statements of financial affairs, Filed under section 521 of the Bankruptcy Code and the
    Bankruptcy Rules, as amended, supplemented, or modified.

            91.    “Secured Claim” means any Claim that is (a) secured by a Lien on collateral,
    which Lien is valid, perfected, and enforceable pursuant to applicable law or by reason of a
    court order, to the extent of the value of such collateral, as determined in accordance with
    section 506(a) of the Bankruptcy Code, or (b) subject to a valid right of setoff under section
    553 of the Bankruptcy Code.

          92.     “Settlement Agreement” means the Settlement Agreement between and
    among (a) the Debtor, (b) MUSA, (c) Mammoet Holding B.V. (trade registration no.
    30105738), (d) Mammoet Americas Holding, Inc. (f/k/a Mammoet USA Holding, Inc.), and


                                                 10
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644       Filed 03/20/19   Page 12 of 47



    (e) New York Wheel dated May 3, 2018 [D.I. 316], as amended by the Amendment to
    Settlement Agreement dated September 7, 2018 [D.I. 420].

            93.     “Supplemental Contribution” means Cash in excess of Cash on Hand in an
    amount necessary to pay any Allowed Administrative Claims (including Allowed
    Professional Claims), Allowed Priority Tax Claims, U.S. Trustee Fees, Allowed Other
    Priority Claims, and to the extent applicable, Allowed Secured Claims pursuant to Article III,
    as well as all post-Effective Date fees, costs, and expenses of the Debtor and the Disbursing
    Agent provided for under this Plan, to the extent that any of the foregoing remain unpaid in
    the event that the Unclassified/Unimpaired Funds are exhausted. As set forth in Article IV,
    MUSA shall make Supplemental Contributions as necessary to pay all of the foregoing
    Claims, fees, costs, and expenses without further action, approval, or order of the Bankruptcy
    Court; provided, however, that any Supplemental Contributions shall only be made pursuant
    to budgets approved by MUSA in its reasonable discretion, and MUSA shall not be required
    to make any Supplemental Contribution in the absence of such a budget.

            94.    “Starneth” means Starneth LLC and Starneth B.V., and any of their current
    and former direct and indirect equity holders, members, partners, subsidiaries, Affiliates,
    funds, managers, managing members, officers, directors, authorized persons, employees,
    advisors, principals, attorneys, professionals, accountants, investment bankers, consultants,
    agents, and other representatives, excluding the Debtor, and to the extent applicable, MUSA.

           95.     “Starneth Carveout Parties” means, collectively, Starneth and each of its
    Related Parties.

           96.     “Unclassified/Unimpaired Funds” means all Available Cash and New York
    Wheel Proceeds that are not earmarked for any other use and/or distribution under the Plan
    other than to Holders of Allowed Administrative Claims (including Allowed Professional
    Claims), Allowed Priority Tax Claims, U.S. Trustee Fees, Allowed Other Priority Claims,
    and to the extent applicable, Allowed Secured Claims pursuant to Article III, as well as all
    post-Effective Date fees, costs, and expenses of the Debtor and the Disbursing Agent
    provided for under this Plan.

            97.    “Unclassified/Unimpaired Portion” means the portion of the MUSA
    Contribution in an amount sufficient to fully satisfy all Allowed Administrative Claims
    (including Allowed Professional Claims), Allowed Priority Tax Claims, U.S. Trustee Fees,
    Allowed Other Priority Claims, and to the extent applicable, Allowed Secured Claims
    pursuant to Article III, as well as all post-Effective Date fees, costs, and expenses of the
    Debtor and the Disbursing Agent provided for under this Plan, as supplemented by any
    Supplemental Contribution.

           98.    “Unexpired Lease” means a lease to which the Debtor is a party that is subject
    to assumption or rejection under section 365 of the Bankruptcy Code.

             99.    “Unimpaired” means, with respect to any Class, a Class that is not Impaired.

             100.   “United States” means the United States of America, its agencies,


                                                11
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644       Filed 03/20/19   Page 13 of 47



    departments, and agents.

          101. “Unused DIP Facility” means any portion of the DIP Facility that remains
    undrawn by the Debtor and unfunded by MUSA as of the Confirmation Date.

             102.   “U.S. Trustee” means the United States Trustee for the District of Delaware.

            103. “U.S. Trustee Fees” means fees owing to the U.S. Trustee arising under 28
    U.S.C. § 1930, and, to the extent applicable, accrued interest thereon arising under 31 U.S.C.
    § 3717.

             104.   “Voting Deadline” means the date set forth in the Disclosure Statement Order.

    B. Rules of Construction

        For the purposes of the Plan: (1) any term used in capitalized form that is not defined in
the Plan, but that is defined in the Bankruptcy Code or the Bankruptcy Rules, has the meaning
assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable; (2) in the
appropriate context, each term, whether stated in the singular or the plural, includes both the
singular and the plural, and pronouns stated in the masculine, feminine, or neutral gender include
the masculine, feminine, and the neutral gender; (3) unless otherwise stated herein, any reference
in the Plan to an existing document or exhibit having been Filed or to be Filed shall mean that
document or exhibit, as it may thereafter be amended, modified, or supplemented; (4) except as
otherwise provided in the Plan, all references in the Plan to “Articles” are references to Articles
of the Plan; (5) except as otherwise provided in the Plan, the words “herein,” “hereof,” and
“hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan; (6) the
words “includes” and “including” are not limiting; (7) any reference to an Entity or a Person as a
Holder of a Claim or Equity Interest includes that Entity’s or Person’s successors, assigns, and
Affiliates; (8) captions and headings to Articles are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of the Plan; (9) the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply; and (10) any immaterial
effectuating provisions may be interpreted by the Debtor in a manner that is consistent with the
overall purpose and intent of the Plan, all without further order of the Bankruptcy Court.

    C. Computation of Time

      Except as otherwise provided in the Plan, Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed in the Plan.

    D. Governing Law

       Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws that would require
application of the law of another jurisdiction, shall govern the rights, obligations, construction,
and implementation of the Plan, and any agreements, securities, instruments, or other documents
executed or delivered in connection with the Plan (except as otherwise set forth in those


                                                12
RLF1 20966245v.1
               Case 17-12925-LSS        Doc 644       Filed 03/20/19    Page 14 of 47



documents, in which case the governing law of such documents shall control); provided,
however, that governance matters relating to the Debtor shall be governed by the laws of the
State of incorporation or formation thereof.

                                           ARTICLE II.

  DIP CLAIM, ADMINISTRATIVE CLAIMS, PROFESSIONAL CLAIMS, PRIORITY
                  TAX CLAIMS, AND U.S. TRUSTEE FEES

        In accordance with section 1123(a)(1) of the Bankruptcy Code, any DIP Claim,
Administrative Claims, Professional Claims, Priority Tax Claims, and U.S. Trustee Fees have
not been classified and, therefore, are excluded from the Classes of Claims and Equity Interests
set forth in Article III hereof, and shall have the following treatment:

    A. DIP Claim

        In partial consideration for the releases set forth in Article VIII of this Plan and the other
terms of this Plan, MUSA consents to the treatment of its DIP Claims, together with the MUSA
Prepetition Claim, as the MUSA Claim consistent with Article III(D)(5) of this Plan, conditioned
upon the occurrence of the Effective Date. MUSA reserves all rights with respect to the DIP
Claims if the Effective Date does not occur on or before the Maturity Date (as defined in the DIP
Facility).

    B. Treatment of Administrative Claims Other than Professional Claims

        Unless otherwise agreed to by the Holder of an Allowed Administrative Claim, or set
forth in an order of the Bankruptcy Court, such Holder of an Allowed Administrative Claim
(other than Holders of Professional Claims and Claims arising under 28 U.S.C. § 1930) shall
receive payment in Cash of the full unpaid amount of such Claim from the
Unclassified/Unimpaired Funds: (a) if the Administrative Claim is Allowed before the Effective
Date, on the Effective Date, or as soon as practicable thereafter (or, if not then due, when such
Allowed Administrative Claim is due, or as soon as practicable thereafter); or (b) if the
Administrative Claim is Allowed on or after the Effective Date, on the date such Administrative
Claim is Allowed, or as soon as practicable thereafter (or, if not then due, when such Allowed
Administrative Claim is due, or as soon as practicable thereafter). On or after the Effective Date,
the Debtor may settle and pay any Administrative Claim in the ordinary course of business
without any further notice to any party, or action, order, or approval of the Bankruptcy Court.

    C. Administrative Claims Bar Date

        Holders of Administrative Claims that were required, but failed, to File and serve a
request for payment of such Administrative Claims by the Administrative Claims Bar Date will
not be permitted to receive payment or participate in any distribution under the Plan on account
of such Administrative Claims, and any such Claims shall be automatically disallowed, forever
barred from assertion, and unenforceable against the Debtor or the Estate.




                                                 13
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 15 of 47



    D. Professional Claims

             1.    Final Fee Applications

       All final requests for Professional Claims must be Filed no later than sixty (60) days after
the Effective Date. After notice and a hearing in accordance with the procedures established by
the Bankruptcy Code and prior Bankruptcy Court orders, the Allowed amounts of such
Professional Claims will be determined by the Bankruptcy Court.

             2.    Professional Claims

       The amount of Professional Claims owing to the Professionals will be paid in Cash to
such Professionals by the Debtor within ten (10) days of the Bankruptcy Court’s approval thereof
from the Unclassified/Unimpaired Funds.

             3.    Post-Effective Date Fees and Expenses

        Except as otherwise specifically provided in the Plan, the Debtor shall pay in Cash from
the Unclassified/Unimpaired Funds the legal, professional, or other fees and expenses incurred
by its and the Disbursing Agent’s professionals from and after the Effective Date, in the ordinary
course of business, and without any further notice to any party, or action, order, or approval of
the Bankruptcy Court. Upon the Effective Date, professionals may be employed by the Debtor
and the Disbursing Agent and paid in the ordinary course of business without any further notice
to any party, or action, order, or approval of the Bankruptcy Court from any
Unclassified/Unimpaired Funds and any Supplemental Contributions.

    E. Priority Tax Claims

        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment or has been paid by any applicable Debtor prior to the Effective Date, the
Debtor shall pay each Holder of an Allowed Priority Tax Claim, in full and final satisfaction,
settlement, and release of such Allowed Priority Tax Claim, in accordance with section
1129(a)(9)(C) of the Bankruptcy Code, the full unpaid amount of such Allowed Priority Tax
Claim in Cash from the Unclassified/Unimpaired Funds on, or as soon as practicable after, the
latest of: (a) the Effective Date; or (b) the date such Priority Tax Claim becomes Allowed.

    F. U.S. Trustee Fees

        On the Effective Date or as soon as practicable thereafter, the Debtor shall pay all U.S.
Trustee Fees that are due and owing as of the Effective Date from the Unclassified/Unimpaired
Funds. For the avoidance of doubt, nothing in the Plan shall release the Debtor from its
obligation to pay all U.S. Trustee Fees related to this Chapter 11 Case until such case is closed,
dismissed, or converted, and the Debtor will pay those fees from the Unclassified/Unimpaired
Funds and any Supplemental Contributions.




                                                14
RLF1 20966245v.1
               Case 17-12925-LSS        Doc 644        Filed 03/20/19   Page 16 of 47



                                           ARTICLE III.

           CLASSIFICATION, CONSOLIDATION, TREATMENT, AND VOTING
                      OF CLAIMS AND EQUITY INTERESTS

    A. Classification of Claims and Equity Interests

        Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of
Classes of Claims and Equity Interests. A Claim or Equity Interest is placed in a particular Class
for the purposes of voting on the Plan and receiving distributions pursuant to the Plan only to the
extent that such Claim or Equity Interest has not been paid, withdrawn or otherwise settled
before (a) the Claims Record Date for voting purposes, or (b) the time at which distributions are
made with respect to such Claims or Equity Interests pursuant to the Plan for distribution
purposes.

    B. Record Date for Claims

        As of the Claims Record Date, the transfer registers for each Class of Claims or Equity
Interests, as maintained by the Debtor or its agent, shall be deemed closed and there shall be no
further changes made to reflect any new record Holders of any such Claims or Equity Interests
without the written consent of the Debtor. The Debtor shall have no obligation to recognize any
transfer of such Claims or Equity Interests occurring on or after the Claims Record Date.

    C. Summary of Classification and Class Identification

         Except for Claims addressed in Article II, all Claims and Equity Interests are classified in
the Classes set forth in this Article III in accordance with section 1122 of the Bankruptcy Code.
A Claim or Equity Interest is classified in a particular Class only to the extent that the Claim or
Equity Interest, or a portion thereof, qualifies within the description of that Class and is classified
in other Classes to the extent that any portion of the Claim or Equity Interest qualifies within the
description of such other Classes. A Claim or Equity Interest is also classified in a particular
Class for the purpose of receiving distributions pursuant to the Plan only to the extent that such
Claim or Equity Interest, or portion thereof, is an Allowed Claim or Allowed Equity Interest in
that Class and has not been paid, released, or otherwise satisfied prior to the Effective Date. In
no event shall any Holder of an Allowed Claim be entitled to receive payments under the Plan
that, in the aggregate, exceed the Allowed amount of such Holder’s Claim.

        Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for the purposes of
Confirmation by acceptance of the Plan by an Impaired Class of Claims. The Debtor shall seek
Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any
rejecting Class of Claims or Equity Interests. The Debtor reserves the right to modify the Plan in
accordance with Article X hereof.

       The following table assigns each Class a number designation for purposes of identifying
each separate Class, a description of whether that Class is Impaired, and the voting rights of each
Class:



                                                  15
RLF1 20966245v.1
                 Case 17-12925-LSS            Doc 644        Filed 03/20/19   Page 17 of 47



Class      Designation                                       Impairment          Entitled to Vote
1          Other Priority Claims                             Unimpaired          No (presumed to accept)
2          Secured Claims                                    Unimpaired          No (presumed to accept)
3          General Unsecured Claims                          Impaired            Yes
4          New York Wheel Claim                              Impaired            Yes
5          MUSA Claim                                        Impaired            Yes
6          Equity Interests                                  Impaired            No (deemed to reject)

        D. Treatment of Claims and Equity Interests

               1.          Class 1 – Other Priority Claims

                     (a)      Classification: Class 1 consists of all Other Priority Claims.

                     (b)      Treatment: Except to the extent that a Holder of an Allowed Other
                              Priority Claim agrees to a less favorable treatment, such Holder shall
                              receive Cash from the Unclassified/Unimpaired Portion of the MUSA
                              Contribution equal to the amount of such Allowed Other Priority Claim on
                              or as soon as practicable after the latest of (x) the Effective Date, (y) the
                              date that such Claim becomes Allowed, and (z) a date agreed to by the
                              Debtor and the Holder of such Claim.

               2.          Class 2 – Secured Claims

                     (a)      Classification: Class 2 consists of all Secured Claims.

                     (b)      Treatment: Except to the extent that a Holder of an Allowed Secured
                              Claim agrees to a less favorable treatment, such Holder shall receive, at
                              the sole option of the Debtor:

                                (i)     on the Effective Date, such Holder of an Allowed Secured Claim
                                        shall (i) retain a Lien securing such Allowed Secured Claim and
                                        (ii)    receive     deferred     Cash     payments    from    the
                                        Unclassified/Unimpaired Funds and any Supplemental
                                        Contributions totaling at least the value of such Allowed Secured
                                        Claim as of the Effective Date; or

                                (ii)    on the Effective Date, the collateral securing such Allowed
                                        Secured Claim shall be surrendered to the Holder of such
                                        Allowed Secured Claim in full satisfaction of such Allowed
                                        Secured Claim; or

                                (iii)   such Holder of an Allowed Secured Claim shall be paid, in Cash,
                                        from the Unclassified/Unimpaired Funds, an amount equal to
                                        such Holder’s Allowed Secured Claim on or as soon as
                                        reasonably practicable after the later of (i) the Effective Date and
                                        (ii) entry of a Final Order Allowing such Claim as a Secured


                                                        16
  RLF1 20966245v.1
               Case 17-12925-LSS           Doc 644        Filed 03/20/19    Page 18 of 47



                                     Claim. To the extent the collateral securing an Allowed Secured
                                     Claim has been or is to be sold pursuant to an order of the
                                     Bankruptcy Court, the amount to be paid to the Holder of such
                                     Allowed Secured Claim pursuant to the preceding sentence shall
                                     be net of the costs of sale of such collateral and otherwise subject
                                     to the rights of the Debtor pursuant to section 506(c) of the
                                     Bankruptcy Code.

             3.          Class 3 – General Unsecured Claims

                   (a)      Classification: Class 3 consists of all General Unsecured Claims.

                   (b)      Treatment: Except to the extent that a Holder of an Allowed General
                            Unsecured Claim agrees to a less favorable treatment, such Holder shall
                            receive:

                             (i)     Cash equal to such Holder’s Pro Rata Share (based on the total
                                     amount of Allowed General Unsecured Claims) of the General
                                     Unsecured Portion of the MUSA Contribution, up to but not to
                                     exceed 100% of the amount of such Holder’s Allowed Claim, on
                                     or as soon as practicable after the latest of (a) the Effective Date,
                                     (b) the date that such General Unsecured Claim becomes
                                     Allowed, and (c) a date agreed to by the Debtor and the Holder
                                     of such General Unsecured Claim (the “Initial GUC
                                     Distribution”); and

                             (ii)    Cash equal to such Holder’s Pro Rata Share (based on the total
                                     amount of Allowed General Unsecured Claims) of (i) any Sale
                                     Proceeds in this Chapter 11 Case plus (ii) the General Unsecured
                                     Share of any New York Wheel Proceeds, up to but not to exceed
                                     100% of the amount of such Holder’s Allowed Claim when
                                     taken together with such Holder’s share of the Initial GUC
                                     Distribution, on or as soon as practicable after the latest of (a) the
                                     Effective Date, (b) the date that such General Unsecured Claim
                                     becomes Allowed, (c) a final determination of all claims asserted
                                     between the Debtor and New York Wheel in the New York
                                     Wheel Litigation (including the New York Wheel Causes of
                                     Action), and (d) a date agreed to by the Debtor and the Holder of
                                     such General Unsecured Claim.

             4.          Class 4 – New York Wheel Claim

                   (a)      Classification: Class 4 consists of the New York Wheel Claim.

                   (b)      Treatment: The New York Wheel Claim shall be treated as follows:




                                                     17
RLF1 20966245v.1
               Case 17-12925-LSS     Doc 644        Filed 03/20/19   Page 19 of 47



                       (i)     The New York Wheel Claim shall be allowed solely for the
                               purposes of voting to accept or reject this Plan in the amount of
                               $1. Such limited allowance shall be without prejudice to any
                               rights, Claims, or defenses of any party to the New York Wheel
                               Litigation, including the Debtor, MUSA, and New York Wheel,
                               and shall not be admissible for any purpose in the New York
                               Wheel Litigation.

                       (ii)    The New York Wheel Claim shall be Allowed in the amount (if
                               any) and nature to be determined based on the outcome of the
                               New York Wheel Litigation in the United States District Court
                               for the Southern District of New York. New York Wheel’s
                               rights to the Sale Proceeds from any Sale of the New York
                               Wheel Components, including based on New York Wheel’s
                               asserted ownership rights with respect to the New York Wheel
                               Components and any other asserted rights and interests related to
                               the New York Wheel Project, including asserted intellectual
                               property rights, shall be determined in the New York Wheel
                               Litigation.

                       (iii)   On the Effective Date, any and all distributions to which New
                               York Wheel may be entitled on account of the New York Wheel
                               Claim shall be deemed fully and irrevocably waived, and New
                               York Wheel shall not seek or receive any recovery from the
                               Debtor or its Estate on account of the New York Wheel Claim;
                               provided, however, that (i) the right of New York Wheel to
                               receive any and all Sale Proceeds of any Sale of any New York
                               Wheel Components arising from New York Wheel’s asserted
                               ownership of such components (to the extent determined by a
                               Final Order in the New York Wheel Litigation) and any other
                               asserted rights, including asserted intellectual property rights (to
                               the extent determined by final order in the New York Wheel
                               Litigation), and (ii) the right of New York Wheel to any and all
                               recoveries on account of the Alter Ego Claims and Direct Claims
                               (both as defined below), if any, are expressly preserved
                               exclusively for New York Wheel.

                      Notwithstanding anything in this Plan to the contrary, including the
                      releases contained in Article VII herein, New York Wheel shall retain all
                      rights to all claims (and the proceeds thereof) alleged or to be alleged by
                      New York Wheel against the Carveout Parties in the New York Wheel
                      Litigation, including the claims as to which the Carveout Parties may be
                      liable to New York Wheel under alter ego theories (the “Alter Ego
                      Claims”) and the claims as to which the Carveout Parties may be directly
                      liable to New York Wheel (the “Direct Claims”).



                                               18
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644       Filed 03/20/19    Page 20 of 47



                      Notwithstanding anything in this Plan to the contrary, (i) nothing shall
                      preclude New York Wheel from asserting and pursuing (a) any claims as
                      to which it contends the Carveout Parties may be liable to New York
                      Wheel under alter ego theories that have been asserted in the New York
                      Wheel Litigation, together with any modifications or amendments thereto
                      made to address additional facts about the relationship between New York
                      Wheel, the Debtor, and the Mammoet Carveout Parties and the New York
                      Wheel Project that have developed since the filing of the Second
                      Amended Complaint by New York Wheel in the New York Wheel
                      Litigation on November 28, 2017, including but not limited to the fact that
                      it does not appear that the New York Wheel Project will not be
                      constructed, and (b) any other claims as to which it contends the Carveout
                      Parties may be liable to New York Wheel under alter ego theories that are
                      specific to New York Wheel, including, without limitation, claims of
                      breach of contract/promissory estoppel and fraud on New York Wheel,
                      except to the extent that New York Wheel would not have been entitled to
                      assert such claims in the absence of the Debtor’s Chapter 11 Case, and (ii)
                      the Mammoet Carveout Parties and the Debtor agree not to assert or argue
                      that any claims referenced in clause (i) of this paragraph have been
                      released or are the property of the Debtor’s Estate.

                      For the avoidance of doubt, New York Wheel shall be precluded from
                      asserting and pursuing any claims as to which it contends the Mammoet
                      Carveout Parties may be liable to New York Wheel under alter ego
                      theories that New York Wheel would not have been entitled to assert in
                      the absence of the Debtor’s Chapter 11 Case, and any such claims (i.e.,
                      those that could not have been asserted by New York Wheel in the
                      absence of the bankruptcy) are released subject to and as provided in this
                      Plan. Furthermore, other than as specifically provided in the Plan
                      Settlement Term Sheet and in this Plan, the Carveout Parties do not waive,
                      and shall retain the right to assert, any and all defenses they may have with
                      respect to any claims New York Wheel asserts or pursues against them,
                      including without limitation any jurisdictional defenses that have not
                      otherwise been waived, and neither the Plan Settlement Term Sheet nor
                      this Plan shall serve as a consent to jurisdiction by the Carveout Parties in
                      any United States court with respect to any claims New York Wheel
                      asserts or pursues against them.

                      All rights, claims, and remedies of New York Wheel and the Mammoet
                      Carveout Parties against each other are expressly reserved and preserved,
                      and the releases and injunctions set forth in this Plan, including the
                      releases set forth in Article VIII(E)(2), shall be and hereby are qualified as
                      follows: (i) nothing in this Plan, including, without limitation, the releases
                      contained herein, shall form the basis for any argument, and the Debtor
                      and the Mammoet Carveout Parties agree not to argue, that the Carveout
                      Parties have been released from the Alter Ego Claims or the Direct


                                               19
RLF1 20966245v.1
               Case 17-12925-LSS            Doc 644       Filed 03/20/19    Page 21 of 47



                            Claims, (ii) nothing in this Plan shall form the basis for any argument, and
                            the Debtor and the Mammoet Carveout Parties agree not to argue, that the
                            Debtor, the Carveout Parties, or any of their Related Parties or any of the
                            Debtor’s creditors other than New York Wheel have the right to share in
                            any recovery on account of the Alter Ego Claims or the Direct Claims, (iii)
                            nothing in this Plan, including, without limitation, the releases contained
                            herein, shall form the basis for any argument, and the Debtor and the
                            Mammoet Carveout Parties agree not to argue, that New York Wheel’s
                            right to pursue the Alter Ego Claims or the Direct Claims has in any way
                            been impaired as a result of the Plan, New York Wheel’s treatment under
                            the Plan, or any act or event in connection with the Plan or the Chapter 11
                            Case, including, without limitation, any argument that any substantive
                            requirement to pursue such claims has been waived, released, or
                            discharged (including, for example, any argument that breach of the DBA
                            has been waived, released, or discharged) and any argument under
                            Bankruptcy Rule 7019 or Rule 19 of the Federal Rules of Civil Procedure
                            that the Alter Ego Claims or the Direct Claims cannot be pursued for
                            failure to join indispensable parties or that the New York Wheel Litigation
                            should not occur in the United States District Court for the Southern
                            District of New York, (iv) New York Wheel shall retain the right to assert
                            any and all defenses and rights of setoff to the Assigned New York Wheel
                            Claims (as defined below), and (v) the assignment of the Assigned New
                            York Wheel Claims includes the right to use such claims both offensively
                            and in defense of any Alter Ego Claims.

                            In the event that New York Wheel commences its own bankruptcy case, it
                            shall consent to a lifting of the automatic stay to allow the matters and
                            issues in this Chapter 11 Case and before the United States District Court
                            for the Southern District of New York in the New York Wheel Litigation
                            to proceed to a determination on the merits and will not seek to challenge
                            the settlements in the Plan Settlement Term Sheet or in the original
                            Settlement Agreement that expressly survive a Termination Event (as
                            defined in the Settlement Agreement).

                            The Debtor assumes and confirms the terms and provisions of, including
                            the Debtors’ obligations under, the Plan Settlement Term Sheet, which is
                            hereby incorporated in its entirety into this Plan.

             5.          Class 5 – MUSA Claim

                   (a)      Classification: Class 5 consists of the MUSA Claim.

                   (b)      Treatment: On the Effective Date, all New York Wheel Causes of Action
                            shall be deemed assigned to the MUSA (the “Assigned New York Wheel
                            Claims”). MUSA shall be entitled, in its sole discretion, and at its sole
                            expense, to negotiate, litigate, prosecute, settle, or otherwise pursue and/or
                            resolve the New York Wheel Causes of Action without further notice to

                                                     20
RLF1 20966245v.1
               Case 17-12925-LSS            Doc 644        Filed 03/20/19   Page 22 of 47



                            any party, or action, approval, or order of the Bankruptcy Court; provided,
                            however, that under no circumstances shall MUSA be required to
                            negotiate, litigate, prosecute, settle, or otherwise pursue and/or resolve the
                            New York Wheel Causes of Action. For the avoidance of doubt, MUSA
                            shall be the owner of, and entitled to keep, retain, transfer, use, or
                            otherwise dispose of, all New York Wheel Proceeds other than the
                            General Unsecured.

                            Notwithstanding anything in this Plan to the contrary, (i) New York Wheel
                            shall retain the right to assert any and all defenses and rights of setoff to
                            the New York Wheel Causes of Action assigned to MUSA pursuant to this
                            Article III and (ii) the assignment of the New York Wheel Causes of
                            Action to MUSA pursuant to Article III includes the right to use the New
                            York Wheel Causes of Action both offensively and defensively, including
                            in defense to any alter ego Claims asserted against MUSA or any other
                            party.

                            For the avoidance of doubt, MUSA may prosecute and/or settle the New
                            York Wheel Causes of Action and/or defenses asserted by the Debtor,
                            MUSA, and/or Related Parties of MUSA to any claims asserted by New
                            York Wheel in the New York Wheel Litigation and any related
                            proceedings in its sole discretion and without any motion to the
                            Bankruptcy Court. MUSA does not owe any fiduciary or other duties to
                            potential recipients of any net proceeds of the New York Wheel Causes of
                            Action. MUSA may pay as incurred, and shall have no obligation to seek
                            court approval of, its fees, expenses, and costs of professionals and experts
                            in litigation with New York Wheel.

                            For the avoidance of doubt, the assignment of the Assigned New York
                            Wheel Claims to MUSA and the releases contained herein shall be in full
                            and final satisfaction of any and all of Mammoet Carveout Parties’ claims
                            against the Debtor, including the MUSA Prepetition Claim, and the
                            Mammoet Carveout Parties shall not otherwise receive a distribution
                            under this Plan.

             6.          Class 6 – Equity Interests

                   (a)      Classification: Class 6 consists of all Equity Interests in the Debtor.

                   (b)      Treatment: Holders of Equity Interests in the Debtor shall not receive any
                            distribution under this Plan on account of such Equity Interests. All
                            Equity Interests in the Debtor shall be deemed canceled, eliminated and
                            extinguished on the later of (a) the date this Chapter 11 Case is closed by
                            the Bankruptcy Court and (b) the date the Debtor has performed all of its
                            obligations under this Plan.




                                                      21
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 23 of 47



    E. Distributions on Account of Allowed Claims

        Unless otherwise specifically provided in this Plan, Holders of Allowed Claims shall
receive the distributions provided for such Allowed Claims by Articles II and III, if any, on or as
soon as reasonably practicable after the applicable Distribution Dates set forth therein. All
distributions required under the Plan shall be paid by the Disbursing Agent from the Distribution
Account. In the event of, and notwithstanding, any objection or other challenge to the MUSA
Prepetition Claim, MUSA shall receive all New York Wheel Causes of Action on the Effective
Date pursuant to Article III(D)(5) on account of the portion of the MUSA Claim comprising the
DIP Claims.

    F. Excess Class 3 Funds

        To the extent that (i) the General Unsecured Portion of the MUSA Contribution, after
accounting for the distribution of any Sale Proceeds, exceeds the total amount of the Allowed
General Unsecured Claims or (ii) the amount of any New York Wheel Proceeds, after payment
of any General Unsecured Share, exceeds the Allowed amount of the MUSA Claim, such excess
amounts shall revert to the Debtor for payment of any Allowed Administrative Claims (including
Allowed Professional Claims), Allowed Priority Tax Claims, U.S. Trustee Fees, Allowed Other
Priority Claims, and to the extent applicable, Allowed Secured Claims, as well as all post-
Effective Date fees, costs, and expenses of the Debtor and the Disbursing Agent provided for
under this Plan. To the extent all such Allowed Administrative Claims (including Allowed
Professional Claims), Allowed Priority Tax Claims, U.S. Trustee Fees, Allowed Other Priority
Claims, and to the extent applicable, Allowed Secured Claims, as well as all post-Effective Date
fees, costs, and expenses of the Debtor and the Disbursing Agent provided for under this Plan are
otherwise satisfied, the amounts referred to in this paragraph shall revert back to MUSA
consistent with Article III(G).

    G. MUSA Residual Interest

        MUSA shall retain a residual interest in the MUSA Contribution, any Supplemental
Contribution, and the New York Wheel Proceeds, and the Disbursing Agent shall return to
MUSA any portion of the MUSA Contribution, any Supplemental Contribution, or the New
York Wheel Proceeds remaining in the Distribution Account after all distributions required by
this Plan have been made on the later of (a) the date this Chapter 11 Case is closed by the
Bankruptcy Court and (b) the date the Debtor has performed all of its obligations under this Plan.

    H. Unused DIP Facility

        The DIP Lender, in its sole discretion, may elect to advance some or all of the Unused
DIP Facility for any Plan-related purposes requested by the Debtor to which the DIP Lender
consents. To the extent that any such advance occurs prior to the Effective Date, any Claim of
the DIP Lender arising from such advance shall be treated consistent with Article II(A). To the
extent that any such advance occurs after the Effective Date, any Claim of the DIP Lender
arising from such advance shall be deemed waived, released, and discharged upon advancement
of the funds.



                                                22
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 24 of 47



    I. Elimination of Vacant Classes

       Any Class of Claims or Equity Interests that, as of the commencement of the
Confirmation Hearing, does not have at least one Holder of a Claim or Equity Interest that is
Allowed in an amount greater than zero for voting purposes shall be considered vacant, deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan, and disregarded for
purposes of determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code
with respect to that Class.

    J. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

       Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by an Impaired Class of Claims other than Class 5. The
Debtor shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code
with respect to any rejecting Class of Claims or Equity Interests.

                                          ARTICLE IV.

                             IMPLEMENTATION OF THE PLAN

    A. Cancellation of Documents Evidencing Claims and Equity Interests

       Except as otherwise set forth herein or in the Confirmation Order, and except for
purposes of evidencing a right to distributions under, or effectuating, the Plan, on the Effective
Date, all notes, stock, instruments, certificates, indentures, guarantees, and other documents or
agreements evidencing a Claim against the Debtor will be deemed automatically cancelled with
respect to the Debtor and shall be of no further force or effect as against the Debtor, whether
such document is surrendered for cancellation or not, and the Debtor shall not have any liability
with respect thereto except as set forth in the Plan.

         All notes, stock, instruments, certificates, indentures, guarantees, and other documents or
agreements evidencing an Equity Interests in the Debtor shall be treated as set forth in Article III,
and upon their deemed cancellation, shall be of no further force or effect as against the Debtor,
whether such document is surrendered for cancellation or not, and the Debtor shall not have any
liability with respect thereto.

    B. Corporate Action

        The entry of the Confirmation Order shall constitute authorization for the Debtor, the
Disbursing Agent, and MUSA, as applicable, to take or cause to be taken all corporate actions
necessary or appropriate to implement all provisions of, and to consummate, the Plan prior to,
on, and after the Effective Date, and all such actions taken or caused to be taken shall be deemed
to have been authorized, approved, and/or ratified, as applicable, by the Bankruptcy Court
without any requirement of further approval, act, or action by the Bankruptcy Court, the Holders
of Claims or Equity Interests, or any other party, or under any applicable law, order, rule, or
regulation, including, without limitation, (a) the incurrence of all obligations contemplated by the
Plan, (b) the making of distributions under the Plan, (c) the implementation of all settlements and


                                                 23
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 25 of 47



compromises as set forth in or contemplated by the Plan, and (d) the execution, delivery, filing,
and/or recording of any contracts, agreements, instruments, or other documents contemplated by
the Plan (or necessary or desirable to effectuate the transactions contemplated by the Plan).

        Consistent with Article II of this Plan, the foregoing authorization also includes
authorization for the Debtor to retain, employ, and pay any professionals, including, but not
limited to, attorneys, consultants, and financial advisors, the Debtor believes necessary to assist
the Debtor in effectuating the terms of this Plan and fulfilling the Debtor’s obligations
thereunder, on whatever fee arrangement the Debtor deems appropriate, and no such
professionals shall be required to file applications with the Bankruptcy Court in order to receive
compensation for services rendered and reimbursement of actual out-of-pocket expenses
incurred. For the avoidance of doubt, this authorization also extends to the Disbursing Agent,
the professionals of which shall not be required to file applications with the Bankruptcy Court in
order to receive compensation for services rendered and reimbursement of actual out-of-pocket
expenses incurred.

        Upon the later of (a) the date this Chapter 11 Case is closed by the Bankruptcy Court and
(b) the date the Debtor has performed all of its obligations under this Plan, the persons acting as
managers, directors, or officers of the Debtor prior to such date shall have no further authority,
duties, responsibilities, or obligations relating to or arising from (i) operating the Debtor or (ii)
the Chapter 11 Case.

    C. Sources of Cash for Distribution and Wind Down

      All Cash necessary to make payments and distributions under the Plan shall be obtained
from Available Cash, any New York Wheel Proceeds, any Supplemental Contribution, and any
advances under Article III(H) of this Plan.

       All Cash necessary to wind down the Estate after the Effective Date shall be provided to
the Debtor by MUSA pursuant to a budget to be agreed to by the Debtor and MUSA.

        MUSA shall make Supplemental Contributions as necessary to pay any Allowed
Administrative Claims (including Allowed Professional Claims), Allowed Priority Tax Claims,
U.S. Trustee Fees, Allowed Other Priority Claims, and to the extent applicable, Allowed Secured
Claims pursuant to Article III, as well as all post-Effective Date fees, costs, and expenses of the
Debtor and the Disbursing Agent provided for under this Plan, to the extent that any of the
foregoing remain unpaid in the event that the Unclassified/Unimpaired Funds are exhausted,
without further action, approval, or order of the Bankruptcy Court; provided, however, that any
Supplemental Contributions shall only be made pursuant to budgets approved by MUSA in its
reasonable discretion, and MUSA shall not be required to make any Supplemental Contribution
in the absence of such a budget.




                                                 24
RLF1 20966245v.1
               Case 17-12925-LSS        Doc 644       Filed 03/20/19    Page 26 of 47



    D. Revesting of Assets

        On the Effective Date, any Estate interests in property, former property, or proceeds of
property or former property of the Debtor, including but not limited to any Sale Proceeds, the
New York Wheel Causes of Action, and the Debtor’s books and records, shall revest in the
Debtor for use and/or distribution in accordance with the terms of the Plan. For the avoidance of
doubt, the New York Wheel Causes of Action shall be deemed assigned to MUSA pursuant to
the terms of this Plan after revesting in the Debtor on the Effective Date.

    E. Preservation of Causes of Action

       The Debtor expressly reserves and preserves the New York Wheel Causes of Action,
which shall be deemed assigned to MUSA as of the Effective Date pursuant to Article III.
MUSA shall have standing and be authorized to negotiate, litigate, prosecute, settle, or otherwise
pursue and/or resolve the New York Wheel Causes of Action in its sole discretion, and at its sole
expense, in a forum of its choice.

        The Debtor further expressly reserves and preserves all Causes of Action against any
party that (i) is in possession of (a) property of the Debtor or the Estate, (b) property in which the
Debtor or the Estate asserts an interest, or (c) property that otherwise is, or as been, disposed of
by, or in accordance with, an order of the Bankruptcy Court and (ii) refuses to transfer
possession of such property to (x) the Debtor, (y) any purchaser of such property, or (z) a third
party agreed to by the Debtor or purchaser, as applicable, upon demand by the Debtor or
purchaser, as applicable.

       The Debtor further expressly reserves and preserves all Causes of Action against any
party that asserted or asserts any ownership interest in any assets sought to be sold or sold
pursuant to section 363 of the Bankruptcy Code in accordance with any order of the Bankruptcy
Court entered in this Chapter 11 Case, in the context of a Sale or otherwise.

        All Causes of Action of the Debtor and the Estate other than the New York Wheel Causes
of Action and the other Causes of Action preserved by this Article IV(E) or the other provisions
of this Plan shall be deemed waived, relinquished, and released in their entirety as of the
Effective Date.

       Notwithstanding anything to the contrary in this Plan, the Debtor’s rights to use any and
all Causes of Action as affirmative defenses, including setoff and/or recoupment, are expressly
reserved and preserved.

    F. Exemption from Certain Taxes and Fees

        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
the Plan shall not be subject to any stamp, real estate transfer, mortgage reporting, or other
similar tax or governmental assessment in the United States, and the Confirmation Order shall
direct and be deemed to direct the appropriate state or local governmental officials or agents to
forego the collection of any such tax or governmental assessment and to accept for filing and
recordation instruments or other documents pursuant to such transfers of property without the


                                                 25
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 27 of 47



payment of any such tax or governmental assessment.

    G. D&O Policies

        Notwithstanding anything to the contrary contained herein or in the Confirmation Order,
Confirmation shall not impair or otherwise modify (a) any obligations arising under any D&O
Policies, or (b) any person’s rights to receive any benefits under such D&O Policies. In addition,
after the Effective Date, the Debtor shall not terminate or otherwise reduce coverage under any
D&O Policy, including, without limitation, any “tail policy” in effect as of the Effective Date,
and all Persons shall be entitled to the full benefits of any such policy for the full term of such
policy regardless of whether such Persons remain affiliated with the Debtor after the Effective
Date.

    H. Abandonment and Destruction of Property

       The Debtor shall be authorized to abandon or destroy any and all property that revests in
the Debtor and is not earmarked for distribution under the terms of the Plan in its discretion
without further notice to any party, or action, order, or approval of the Bankruptcy Court;
provided, however, that the Debtor’s books and records shall be treated as set forth in Article
XII.

    I. Dissolution of the Debtor

        On and after the Effective Date, the Debtor shall be authorized to take all actions
necessary to wind down and dissolve itself under applicable laws, including the laws of the
jurisdictions in which they may be organized or registered, notwithstanding any applicable
consent requirements or other restrictions contained in any financing agreements or other debt
documents to which any Debtor is a party, and to pay all reasonable costs and expenses in
connection with such wind down and dissolutions, including the costs of preparing or filing any
necessary paperwork or documentation. Notwithstanding the foregoing, the Debtor shall not
dissolve itself until the later of (a) the date this Chapter 11 Case is closed by the Bankruptcy
Court and (b) the date the Debtor has performed all of its obligations under this Plan.

    J. Closing the Chapter 11 Case

         The Debtor shall seek authority from the Bankruptcy Court to close the Chapter 11 Case
in accordance with the Bankruptcy Code and the Bankruptcy Rules after the Debtor has fulfilled
all of its obligations under the Plan. For the avoidance of doubt, the Chapter 11 Case shall not be
closed before the Debtor has fulfilled all of its obligations under the Plan and obtained authority
to close the case as set forth in this paragraph.




                                                26
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 28 of 47



                                          ARTICLE V.

                            TREATMENT OF EXECUTORY
                         CONTRACTS AND UNEXPIRED LEASES

    A. Rejection of Executory Contracts and Unexpired Leases

        Except as otherwise provided in this Plan, each Executory Contract and Unexpired Lease
not previously assumed or rejected shall be deemed automatically rejected pursuant to sections
365 and 1123 of the Bankruptcy Code as of the Effective Date, unless any such Executory
Contract or Unexpired Lease: (a) has been previously assumed by the Debtor by Final Order or
has been assumed by the Debtor by order of the Bankruptcy Court as of the Effective Date,
which order becomes a Final Order after the Effective Date; (b) is the subject of a motion to
assume pending as of the Effective Date; or (c) is otherwise assumed pursuant to the terms of
this Plan. For the avoidance of doubt, the Plan Settlement Term Sheet is expressly assumed
pursuant to the Plan. The Confirmation Order will constitute an order of the Bankruptcy Court
approving such rejections pursuant to sections 365 and 1123 of the Bankruptcy Code as of the
Effective Date.

        Unless otherwise provided by an order of the Bankruptcy Court, any Claim arising from
the rejection of an Executory Contract or Unexpired Lease under the Plan must be asserted by
Filing a Proof of Claim with the Bankruptcy Court and serving such Proof of Claim on the
Debtor no later than thirty (30) days after the Effective Date. Proof of Claim forms may be
obtained at the following website: http://www.uscourts.gov/forms/bankruptcy-forms/proof-
claim-0. For the avoidance of doubt, nothing in this Plan shall extend any Bar Date applicable to
any Claim arising from the rejection of an Executory Contract or Unexpired Lease prior to the
Effective Date or revive any Claim subject to any such Bar Date.

       All Allowed Claims arising from the rejection of Executory Contracts or Unexpired
Leases will be Rejection Damages Claims, which shall be classified as General Unsecured
Claims and treated in accordance with the terms of Article III hereof. The deadline to object to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, if any, shall be
the Claims Objection Deadline.

    B. Insurance Policies

       Notwithstanding any other provision of the Plan, pursuant to sections 365 and 1123 of the
Bankruptcy Code and in accordance with the terms of the Plan, any Insurance Policies shall be
assumed by the Debtor, to the extent permitted by law, unless any Insurance Policy was
previously rejected by the Debtor pursuant to a Bankruptcy Court order or is the subject of a
motion to reject pending on the Effective Date.

       Coverage for defense and indemnity under any such Insurance Policy, including the
D&O Policies, shall remain available to all Entities within the definition of “Insured” in any such
Insurance Policy, including any D&O Policies. Notwithstanding anything to the contrary herein,
nothing in the Plan shall affect any party’s rights under any Insurance Policy.



                                                27
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 29 of 47



    C. Pre-existing Obligations to the Debtor Under Executory Contracts and Unexpired
       Leases

       Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of pre-existing obligations owed to the Debtor under
such Executory Contract or Unexpired Lease.

    D. Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any consensual request, pursuant to section 365(d)(4) of the
Bankruptcy Code, to extend the deadline for assuming or rejecting Executory Contracts and
Unexpired Leases.

    E. No Change in Control

       The consummation of the Plan or the assumption of any Executory Contract or
Unexpired Lease is not intended to, and shall not, constitute a change in ownership or change in
control under any financial instrument; loan or financing agreement; Executory Contract or
Unexpired Lease; or contract, lease, or agreement in existence on the Effective Date to which the
Debtor is a party.

                                         ARTICLE VI.

                       PROVISIONS GOVERNING DISTRIBUTIONS

    A. Applicability

       The provisions of this Article VI shall govern distributions to the extent not otherwise
provided for in the Plan.

    B. Interim Distributions

        The Disbursing Agent is authorized but not required to make interim distributions to
Holders of Allowed Claims in accordance with the terms of Article III; provided, however, that
any such distributions shall only be made if the Disbursing Agent retains amounts from the Sale
Proceeds and applicable funds necessary to meet contingent liabilities with respect to the Class
receiving the interim distribution.

    C. Final Distributions

       Notwithstanding anything else in the Plan, upon the settlement and satisfaction of all
Administrative Claims (including Professional Claims), Priority Tax Claims, Secured Claims,
Other Priority Claims, and General Unsecured Claims, and the completion of the prosecution
and/or settlement of all Claims Objections and New York Wheel Causes of Action, the
Disbursing Agent shall distribute, as soon as reasonably practicable, all remaining portions of the
MUSA Contribution, New York Wheel Proceeds, and any other Cash in the Distribution
Account in accordance with Article III.

                                                28
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 30 of 47



    D. Distributions on Account of Claims Allowed After the Effective Date

       If and to the extent that there are Disputed Claims, distributions on account of any
Disputed Claims shall be made to the extent such Claims are Allowed in accordance with the
provisions set forth in Article VII hereof with respect to dispute resolution. Except as otherwise
provided in the Plan, a Final Order, or as agreed to by the relevant parties, distributions under the
Plan on account of Disputed Claims that become Allowed after the Effective Date shall be made
from the applicable funds as soon as practicable after the Disputed Claim becomes an Allowed
Claim.

        Except as otherwise provided in the Plan, Holders of Claims shall not be entitled to
interest on the distributions provided for in the Plan, regardless of whether such distributions are
delivered on or at any time after the Effective Date.

    E. Disbursing Agent

             1.    Generally

        Except as otherwise set forth in the Plan, all distributions under the Plan shall be made by
the Disbursing Agent. Except as otherwise ordered by the Bankruptcy Court, the Disbursing
Agent shall not be required to give any bond or surety or other security for the performance of its
duties.

             2.    Rights and Powers of the Disbursing Agent

       The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, securities, instruments, and other documents necessary to perform its duties under
the Plan; (b) make all distributions contemplated by the Plan to Holders of Allowed Claims; (c)
employ professionals to represent it with respect to its responsibilities; and (d) exercise such
other powers as may be vested in the Disbursing Agent by order of the Bankruptcy Court,
pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and proper to
implement the provisions of the Plan.

             3.    Expenses Incurred On or After the Effective Date

        Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees
and expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes)
and any reasonable compensation and expense reimbursement claims (including reasonable
attorney fees and expenses) shall be paid in Cash from the Unclassified/Unimpaired Funds and
any Supplemental Contributions without further notice to any party, or action, approval, or order
of the Bankruptcy Court from Available Cash and any Supplemental Contributions.

    F. Delivery of Distributions and Undeliverable or Unclaimed Distributions

             1.    Delivery of Distributions

       If a Creditor holds more than one Allowed Claim in any one Class, all Allowed Claims of
the Creditor in a single Class will be aggregated into one Allowed Claim and one distribution

                                                 29
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644       Filed 03/20/19   Page 31 of 47



will be made with respect to the aggregated Allowed Claim.

             2.    Distributions to Holders of Disputed Claims

        Except as otherwise provided in the Plan or agreed to by the relevant parties: (a) no
partial payments and no partial distributions shall be made with respect to a Disputed Claim until
all such disputes in connection with such Disputed Claim have been resolved by settlement or
Final Order and (b) any Entity that holds both an Allowed Claim and a Disputed Claim shall not
receive any distribution on the Allowed Claim unless and until all objections to the Disputed
Claim have been resolved by settlement or Final Order or the Claims have been Allowed or
expunged. Any distributions arising from property distributed to Holders of Allowed Claims in a
Class and made to such Holders under the Plan shall be made also, in the applicable amounts, to
any Holder of a Disputed Claim in such Class that becomes an Allowed Claim after the date or
dates that such distributions were earlier made to Holders of Allowed Claims in such Class. No
Disputed Claim shall accrue interest on or after the Petition Date on account of such Claim.

             3.    Undeliverable Distributions and Unclaimed Property

        In the event that any distribution to a Holder of an Allowed Claim is returned as
undeliverable, no distribution to such Holder shall be made unless and until the Disbursing
Agent has determined the then current address of such Holder, at which time such distribution
shall be made to such Holder without interest; provided, however, that such distributions shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six
(6) months from the applicable date of distribution. After such date, all unclaimed property or
interests in property shall revert to the Debtor (notwithstanding any applicable federal or state
escheat, abandoned, or unclaimed property laws to the contrary) for distribution in accordance
with Article III, and the Claim of any Holder to such property or interest in property shall be
deemed released, settled, compromised, and forever barred.

    G. Compliance with Tax Requirements

        In connection with the Plan, to the extent applicable, the Disbursing Agent shall comply
with all tax withholding and reporting requirements imposed upon it by any Governmental Unit,
and all distributions pursuant to the Plan shall be subject to such withholding and reporting
requirements. Notwithstanding the above, each Holder of an Allowed Claim that is to receive a
distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction
and payment of any taxes imposed on such Holder by any Governmental Unit, including income,
withholding and other tax obligations, on account of such distribution. The Disbursing Agent
has the right, but not the obligation, not to make a distribution until such Holder has made
arrangements satisfactory to the Disbursing Agent for payment of any such withholding tax
obligations and, if the Disbursing Agent fails to withhold with respect to any such Holder’s
distribution, and is later held liable for the amount of such withholding, the Holder shall
reimburse the Disbursing Agent. Notwithstanding any provision in the Plan to the contrary, the
Disbursing shall be authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the distribution to be
made under the Plan to generate sufficient funds to pay applicable withholding taxes,
withholding distributions pending receipt of information necessary to facilitate such


                                               30
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 32 of 47



distributions, or establishing any other mechanisms it believes are reasonable and appropriate.
The Disbursing Agent may require, as a condition to the receipt of a distribution, that the Holder
complete the appropriate Form W-8 or Form W-9, as applicable to each Holder. If the Holder
fails to comply with such a request within six months, such distribution shall be deemed an
unclaimed distribution pursuant to this Article VI. Finally, Disbursing Agent reserves the right
to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

    H. Allocations

       Distributions in respect of Allowed Claims shall be allocated first to the principal amount
(as determined for federal income tax purposes) of such Claims, and then, to the extent the
consideration exceeds the principal amount of such Claims, to any portion of such Claims for
accrued but unpaid interest.

    I. Claims Paid or Payable by Third Parties

        Except as otherwise provided herein, the Debtor shall reduce a Claim, and such Claim
shall be disallowed, without a Claims Objection having to be Filed and without any further
notice to any party, or action, order, or approval of the Bankruptcy Court, to the extent that the
Holder of such Claim receives payment on account of such Claim from a party that is not the
Debtor. To the extent a Holder of a Claim (i) receives a distribution under the Plan on account of
such Claim and receives payment from a party that is not the Debtor on account of such Claim,
and (ii) the Holder’s total recovery on account of such Claim from the third party and under the
Plan exceeds the Allowed amount of such Claim, the Holder shall, within two weeks of receipt
thereof, repay or return to the Debtor the portion of the Plan distribution (up to the full amount of
the Plan distribution) that, together with the payment from the third party, exceeds 100% of the
Allowed amount of the Claim. Any and all rights of the Debtor to seek return or repayment of a
distribution under the Plan from the Holder of a Claim on account of payment of such Claim by a
party that is not the Debtor are expressly reserved.

       No distributions under the Plan shall be made on account of any Allowed Claim that is
payable by a third party, including pursuant to one of the Debtor’s Insurance Policies, until the
holder of such Allowed Claim has exhausted all remedies with respect to such third party or
Insurance Policy. To the extent that one or more of the Debtor’s insurers or another third party
agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of
competent jurisdiction), then upon (i) execution such agreement and (ii) the Debtor or the
Disbursing Agent, if applicable, receiving notice thereof, the applicable portion of such Claim
may be expunged without a Claim objection having to be filed and without any further notice to
any party, or action, order, or approval of the Bankruptcy Court.

    J. Distributions Free and Clear

        Except as otherwise provided herein, any distributions under the Plan shall be free and
clear of any Liens, Claims, and encumbrances, and no other Entity, including the Debtor, shall
have any interest (legal, beneficial or otherwise) in property of the Estate distributed pursuant to
the Plan.


                                                 31
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 33 of 47



    K. Not Securities; Section 1145 Exemption

        The respective rights of the Holders of Claims arising under the Plan are not intended to
be “securities” under applicable laws, but the Debtor does not represent or warrant that such
rights shall not be securities or shall be entitled to exemption from registration under applicable
securities laws. If such rights constitute securities, the Debtor intends for the exemption from
registration provided by section 1145 of the Bankruptcy Code and under applicable securities
laws to apply to their issuance under the Plan.

                                 ARTICLE VII.
                   PROCEDURES FOR RESOLVING DISPUTED CLAIMS

    A. Applicability

        The provisions of this Article VII shall govern the resolution of Disputed Claims to the
extent not otherwise provided for in the Plan.

    B. Allowance of Claims

        On or after the Effective Date, the Debtor shall have and shall retain any and all rights
and defenses that the Debtor had with respect to any Claim, except with respect to any Claim (a)
deemed Allowed as of the Effective Date or (b) assigned, waived, relinquished, exculpated,
released, compromised, settled, or Allowed in the Plan or in a Final Order. Except as otherwise
provided in the Plan or in any order entered in the Chapter 11 Case prior to the Effective Date,
including the Confirmation Order, no Claim shall become an Allowed Claim unless and until
such Claim is deemed Allowed (i) under the Plan or the Bankruptcy Code or (ii) by Final Order
of the Bankruptcy Court, including the Confirmation Order.

    C. Prosecution of Objections to Claims

       On or after the Effective Date, the Debtor will have the authority to: (a) consistent with
section 502(a) of the Bankruptcy Code, File, withdraw, or litigate to judgment, objections to
Claims and (b) settle or compromise any Disputed Claim subject to approval by the Bankruptcy
Court (or decline to do either of the foregoing).

    D. Claims Estimation

        The Debtor may request that the Bankruptcy Court estimate any disputed, contingent, or
unliquidated Claim to the extent permitted by section 502(c) of the Bankruptcy Code regardless
of whether the Debtor has previously objected to such Claim or whether the Bankruptcy Court
has ruled on any such objection. The Bankruptcy Court shall have jurisdiction to estimate any
Claim at any time during litigation concerning any objection to such Claim, including during the
pendency of any appeal relating to any such objection. Except as set forth below with respect to
reconsideration under section 502(j) of the Bankruptcy Code, in the event that the Bankruptcy
Court estimates any Disputed Claim, contingent Claim, or unliquidated Claim, that estimated
amount shall constitute either the Allowed amount of such Claim or a maximum limitation on
such Claim for all purposes under the Plan, including for purposes of distributions. If the


                                                32
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644       Filed 03/20/19   Page 34 of 47



estimated amount constitutes a maximum limitation on such Claim, the Debtor may elect to
pursue any supplemental proceedings to object to any ultimate distribution on account of such
Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any Holder of
a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise
be entitled to seek reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before twenty-one (21) days after the date
on which such Claim is estimated. All of the aforementioned Claims and objection, estimation,
and resolution procedures are cumulative and not exclusive of one another. Claims may be
estimated and subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Bankruptcy Court.

    E. Expungement or Adjustment of Claims Without Objection

        Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be marked deemed satisfied, adjusted or expunged (as applicable) by the Debtor
without a Claims Objection having to be Filed and without any further notice to any party, or
action, order or approval of the Bankruptcy Court.

    F. Deadline to File Claims Objections

       Any objections to Claims shall be Filed by no later than the applicable Claims Objection
Deadline.

    G. Disallowance of Untimely Claims

       Except as provided herein or otherwise agreed by the Debtor, any and all Holders of
Proofs of Claim filed after the applicable Bar Date shall not be treated as creditors for
purposes of voting and distribution pursuant to Bankruptcy Rule 3003(c)(2) unless on or
before the Voting Deadline or the Confirmation Date, as the case may be, such late Proofs
of Claim are deemed timely filed by a Final Order of the Bankruptcy Court.

    H. Amendments to Claims

        On or after the Effective Date, a Claim may not be Filed or amended without prior
authorization of the Bankruptcy Court or the Debtor, and any such new or amended Claim Filed
without such prior authorization shall be deemed disallowed in full and expunged without any
further action.

                                        ARTICLE VIII.

                   RELEASE, INJUNCTION, AND RELATED PROVISIONS

    A. Release of Liens

       Except as otherwise provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date and concurrently with
the applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,


                                               33
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 35 of 47



satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date,
all mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
the Estate shall be fully released, settled, and compromised and all rights, titles, and interests of
any Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the Estate shall revert or otherwise transfer to the Debtor and its respective
successors and assigns.

    B. Term of Bankruptcy Injunctions or Stays

       Unless otherwise provided herein, all injunctions or stays arising prior to the
Confirmation Date under sections 105 or 362 of the Bankruptcy Code, or otherwise, and in
existence on the Confirmation Date, shall remain in full force and effect until the Effective Date.

    C. Confirmation Injunction

       Pursuant to section 1141(d)(3) of the Bankruptcy Code, confirmation of this Plan
will not discharge the Debtor; provided, however, that, upon confirmation of the Plan, the
occurrence of the Effective Date, and the distributions provided for under the Plan, the
holders of Claims and Equity Interests may not seek payment or recourse against or
otherwise be entitled to any distribution from the Estate except as expressly provided in the
Plan.

        Except as otherwise provided in the Plan, or to the extent necessary to enforce the
terms and conditions of the Plan, as of the Confirmation Date, but subject to the
occurrence of the Effective Date, all Entities who have held, hold or may hold Claims
against or Equity Interests in the Debtor or the Estate are, with respect to any such Claims
or Equity Interests, permanently enjoined after the Confirmation Date from: (i)
commencing, conducting, or continuing in any manner, directly or indirectly, any suit,
action or other proceeding of any kind (including, without limitation, any proceeding in a
judicial, arbitral, administrative, or other forum) against or affecting the Debtor, the
Estate or any of their assets, or any direct or indirect transferee of any property of, or
direct or indirect successor in interest to, the Debtor or the Estate, or any property of any
such transferee or successor; (ii) enforcing, levying, attaching (including, without
limitation, any pre-judgment attachment), collecting, or otherwise recovering by any
manner or means, whether directly or indirectly, any judgment, award, decree, or order
against the Debtor, the Estate, or any of their assets, or any direct or indirect transferee of
any property of, or direct or indirect successor in interest to, the Debtor or the Estate, or
any property of any such transferee or successor; (iii) creating, perfecting, or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind against the
Debtor, the Estate, or any of their assets, or any direct or indirect transferee of any
property of, or successor in interest to, the Debtor or the Estate, or any property of any
such transferee or successor; (iv) commencing, conducting or continuing in any manner or
in any place, any suit, action, or other proceeding on account of or respecting any Claim,
demand, liability, obligation, debt, right, cause of action, interest, or remedy released or to
be released, satisfied, or otherwise addressed pursuant to the Plan, including, but not
limited to, through the releases and exculpations provided under the Plan; (v) acting or
proceeding in any manner, and in any place whatsoever, that does not conform to or

                                                 34
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644      Filed 03/20/19   Page 36 of 47



comply with the provisions of this Plan to the fullest extent permitted by applicable law;
and (vi) commencing, conducting, or continuing, in any manner or in any place, any action
that does not comply with or is inconsistent with the provisions of this Plan; provided,
however, that nothing contained herein shall preclude such Entities from exercising their
rights pursuant to and consistent with the terms of this Plan.

        The injunctions in Articles VIII(B) and (C) shall extend for the benefit of any successor
of the Debtor, and to any property or interest in property subject to this Plan.

    D. Releases by the Debtor

        Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the services of the Released Parties to formulate the
Plan and facilitate the transactions contemplated thereby, and with respect to MUSA, the
MUSA contribution, on and after the Effective Date, the Released Parties are deemed
released by the Debtor and the Estate from any and all Claims, interests, obligations,
rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
derivative Claims asserted or assertable on behalf of or by the Debtor, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity or
otherwise, that the Debtor and the Estate or their affiliates would have been legally entitled
to assert in their own right (whether individually or collectively) or on behalf of the Holder
of any Claim or interest or other Entity, based on, attributable to, or relating to, or in any
manner arising from, in whole or in part, the Debtor, the Chapter 11 Case, the purchase,
sale, or rescission of the purchase or sale, of any security of the Debtor, the subject matter
of, or the transactions or events giving rise to, any Claim or interest that is treated in the
Plan, the business or contractual arrangements between the Debtor and any Released
Party, the restructuring of Claims and interests before or during the Chapter 11 Case, any
Sale, the negotiation, formulation, or preparation of the Plan and Disclosure Statement, or
related agreements, instruments, or other documents related to the Plan, the direct or
indirect operation or management of the Debtor, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date, except
to the extent of claims against, or liabilities of, any Entity resulting from any act or
omission of that Entity constituting willful misconduct, gross negligence, fraud, or illegal
conduct by that Entity as determined by a Final Order. Notwithstanding anything to the
contrary in the foregoing, the release set forth in this Article VIII(D) does not release (i) the
claims preserved by Article III(D)(4) of this Plan, and (ii) any post-Effective Date
obligations of any Released Party expressly preserved or created under the Plan or the
Confirmation Order, nor does it release any Cause of Action, obligation, or liability
expressly preserved by the Plan.

    E. Releases by Holders of Claims and Interests

             1.    Release of Debtor

       For good and valuable consideration, the adequacy of which is hereby confirmed, on
the Effective Date, to the fullest extent permitted by applicable law based on the facts,


                                               35
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644       Filed 03/20/19   Page 37 of 47



circumstances, and structure of the Plan, each Holder of a Claim against or Equity Interest
in the Debtor is deemed to have conclusively, absolutely, unconditionally, irrevocably, and
forever, released the Debtor from any and all Claims, interests, obligations, rights, suits,
damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative
or duplicative Claims asserted or assertable on behalf of or by the Debtor, whether known
or unknown, foreseen or unforeseen, existing or hereafter arising, in law, equity, or
otherwise, that such Entity would have been legally entitled to assert in its own right
(whether individually or collectively) or on behalf of the Holder of any Claim or interest or
other Entity, based on, attributable to, or relating to, or in any manner arising from, in
whole or in part, the Debtor, the Chapter 11 Case, the purchase, sale, or rescission of the
purchase or sale, of any security of the Debtor, the subject matter of, or the transactions or
events giving rise to, any Claim or interest that is treated in the Plan, the business or
contractual arrangements between the Debtor and any Entity, the restructuring of Claims
and interests before or during the Chapter 11 Case, any Sale, the negotiation, formulation,
or preparation of the Plan and Disclosure Statement, or related agreements, instruments,
or other documents related to the Plan, the direct or indirect operation or management of
the Debtor, or any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the release set forth in this Article VIII(E)(1) does not release (i)
any post-Effective Date obligations of the Debtor expressly preserved or created under the
Plan or the Confirmation Order; (ii) any Cause of Action, obligation, or liability expressly
preserved by the Plan; (iii) the Alter Ego Claims, or (iv) any claims against, or liabilities of,
the Debtor resulting from any act or omission of the Debtor constituting willful
misconduct, gross negligence, fraud, or illegal conduct.

       Notwithstanding anything herein to the contrary, the release set forth in this Article
VIII(E)(1) (i) does not constitute an admission as to, or otherwise impact, the Alter Ego
Claims asserted by New York Wheel against any Released Party in the New York Wheel
Litigation, including the viability of such Claims, which Claims, and all aspects of such
Claims, and all defenses thereto, shall be expressly preserved in all aspects; and (ii) shall
not be offered as evidence in any court and shall not be deemed to concede any rights,
Claims, or defenses in the New York Wheel Litigation, this Chapter 11 Case, or otherwise,
except for the rights, Claims, and defenses specifically released by this Article VIII(E)(1).

        For the avoidance of doubt, and notwithstanding anything in this Article VIII(E)(1)
to the contrary, (i) the release set forth in this Article VIII(E)(1) shall not be a basis for any
argument that New York Wheel has no Alter Ego Claim against any Related Party of the
Debtor based on a breach of the DBA, including, without limitation, any argument under
Rule 19 of the Federal Rules of Civil Procedure, and (ii) New York Wheel shall retain the
right to assert any and all defenses and rights of setoff to the Claims of the Debtor against
New York Wheel that are assigned to MUSA pursuant to this Plan. For the further
avoidance of doubt, notwithstanding anything in this Plan to the contrary, the assignment
of the Assigned New York Wheel Claims to MUSA under this Plan includes the right to use
such claims both offensively and in defense to any Alter Ego Claims.




                                               36
RLF1 20966245v.1
               Case 17-12925-LSS     Doc 644       Filed 03/20/19   Page 38 of 47



             2.    Release of Released Parties and New York Wheel

        For good and valuable consideration, the adequacy of which is hereby confirmed, on
the Effective Date, to the fullest extent permitted by applicable law based on the facts,
circumstances, and structure of the Plan, each Holder of a Claim against or Equity Interest
in the Debtor that has not (i) opted out of the release set forth in this Article VIII(E)(2) by
marking the appropriate “opt out” box on such Holder’s ballot for voting to accept or
reject this Plan or notice of non-voting status, indicating that such Holder does not consent
to such release, and (ii) returned such ballot or notice in accordance with the instructions,
and before the deadline, set forth thereon is deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever, released the Released Parties and New York
Wheel from any and all Claims, interests, obligations, rights, suits, damages, Causes of
Action, remedies, and liabilities whatsoever, including any derivative or duplicative Claims
asserted or assertable on behalf of or by the Debtor, whether known or unknown, foreseen
or unforeseen, existing or hereafter arising, in law, equity, or otherwise, that such Entity
would have been legally entitled to assert in its own right (whether individually or
collectively) or on behalf of the Holder of any Claim or interest or other Entity, based on,
attributable to, or relating to, or in any manner arising from, in whole or in part, the
Debtor, the Chapter 11 Case, the purchase, sale, or rescission of the purchase or sale, of
any security of the Debtor, the subject matter of, or the transactions or events giving rise
to, any Claim or interest that is treated in the Plan, the business or contractual
arrangements between the Debtor and any Released Party, the restructuring of Claims and
interests before or during the Chapter 11 Case, any Sale, the negotiation, formulation, or
preparation of the Plan and Disclosure Statement, or related agreements, instruments, or
other documents related to the Plan, the direct or indirect operation or management of the
Debtor, or any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date. For the avoidance of doubt, the foregoing
release shall include any and all Claims relating to the New York Wheel Project, including,
without limitation, relating to the design, engineering, and/or construction of the New York
Wheel Project. Notwithstanding anything to the contrary in the foregoing, the release set
forth in this Article VIII(E)(2) does not release (i) any post-Effective Date obligations of
any Released Party expressly preserved or created under the Plan or the Confirmation
Order; (ii) any Cause of Action, obligation, or liability expressly preserved by the Plan; or
(iii) any claims against, or liabilities of, any Released Party resulting from any act or
omission of such Released Party or New York Wheel constituting willful misconduct, gross
negligence, fraud, or illegal conduct.

       Notwithstanding anything to the contrary in this Article VIII(E)(2), the Mammoet
Carveout Parties and New York Wheel shall be deemed to have opted out of the release set
forth in this Article VIII(E)(2) and, without limiting the generality of this deemed opt-out,
neither the Mammoet Carveout Parties nor New York Wheel release, or shall be deemed to
have released, each other with respect to the Assigned New York Wheel Claims, the Alter
Ego Claims, or the Direct Claims. Further, neither the Mammoet Carveout Parties nor the
Debtor will oppose (i) New York Wheel’s release of the surety bond (the “Bond”) posted in
connection with the temporary restraining order entered in the United States District
Court for the Southern District of New York in the New York Wheel Litigation or (ii) to


                                              37
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 39 of 47



the extent necessary, New York Wheel’s motion to vacate the United States District Court
for the Southern District of New York’s order requiring New York Wheel to maintain the
Bond.

    F. Exculpation and Limitation of Liability

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
incur, and each Exculpated Party is hereby exculpated from, any claim, obligation, Cause of
Action or liability for any Exculpated Claim, except to the extent of any claim, obligation, Cause
of Action or liability that is determined by a Final Order to have constituted gross negligence or
willful misconduct on the part of such Exculpated Party, but in all respects such Entities shall be
entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties have participated in good faith and
in compliance with the applicable provisions of the Bankruptcy Code with regard to the
solicitation of the Plan and the distributions pursuant to the Plan, and therefore are not, and on
account of such solicitation and distributions shall not be, liable at any time for the violation of
any applicable law, rule or regulation governing the solicitation of acceptances or rejections of
the Plan or such distributions made pursuant to the Plan.

        In addition, neither the Debtor, nor Disbursing Agent, nor MUSA, shall be liable for any
act they may do or omit under the Plan while acting in good faith and in the exercise of their
reasonable business judgment, except for willful misconduct, gross negligence, fraud, or illegal
conduct. This limitation of liability will also apply to any Entity (including any attorney or other
professional) employed by the Debtor, Disbursing Agent, or MUSA, and acting on their behalf in
fulfillment of their respective duties under the Plan.

    G. Injunction With Respect to Releases and Exculpations

        From and after the Effective Date, to the extent of the releases, exculpations, and
limitations of liabilities granted in this Article VIII, the releasing parties shall be
permanently enjoined from commencing or continuing in any manner against the Debtor,
any Released Party, any exculpated party, or any party whose liability is limited or
released in this Article VIII, and their respective assets and property, any suit, action, or
other proceeding, on account of or respecting any Claim, demand, liability, obligation,
debt, right, Cause of Action, interest, or remedy released or to be released, or with respect
to which such party is the beneficiary of an exculpation or limitation of liability, pursuant
to this Article VIII.

    H. Reservation of New York Wheel and MUSA Rights

        Notwithstanding anything to the contrary in this Plan, all rights, claims, and remedies of
New York Wheel and the Mammoet Carveout Parties against each other are expressly reserved
and preserved, and the releases and injunctions set forth in this Plan, including the releases set
forth in Article VIII(E)(2), shall be and hereby are subject to and qualified as set forth in Article
III(D)(4).




                                                 38
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644        Filed 03/20/19   Page 40 of 47



                                         ARTICLE IX.

                    CONDITIONS PRECEDENT TO CONFIRMATION
                       AND EFFECTIVE DATE OF THE PLAN

    A. Conditions Precedent to Confirmation

        It shall be a condition to Confirmation that the following conditions shall have been
satisfied or waived as provided herein or pursuant to Article IX(C) hereof:

       (a)    The Bankruptcy Court shall have approved the Disclosure Statement as
containing adequate information within the meaning of section 1125 of the Bankruptcy Code;

       (b)     The Plan and Confirmation Order shall be in form and substance reasonably
acceptable to the Debtor; and

       (c)    The Bankruptcy Court shall have determined that the plan satisfies all conditions
to Confirmation under the Plan.

    B. Conditions Precedent to the Effective Date

        It shall be a condition to the Effective Date that the following conditions shall have been
satisfied or waived as provided herein or pursuant to Article IX(C) hereof:

        (a)    The Bankruptcy Court shall have entered the Confirmation Order, which shall
have become a Final Order, and which shall grant final approval of the Plan and the injunctions,
releases, and exculpation contained therein, provided the Debtor and MUSA may jointly agree to
proceed to consummate the Plan before the Confirmation Order is a Final Order in their sole
discretion;

        (b)    All necessary consents, authorizations and approvals shall have been given for the
transfers and/or revestings of property and the payments provided for or contemplated by the
Plan, including, without limitation, satisfaction or waiver of all conditions to the obligations of
the Debtor under the Plan;

       (c)      All other actions, documents, and agreements necessary to implement the Plan as
of the Effective Date will have been delivered and all conditions precedent thereto will have
been satisfied; and

       (d)     Cash in an amount sufficient to pay a reasonable estimate of all Professional
Claims shall have been deposited in the Distribution Account.

    C. Waiver of Conditions

       The conditions to Confirmation and/or the Effective Date of the Plan set forth in Article
IX hereof may be waived by the Debtor in a writing without notice to any party, or action, order,
or approval of the Bankruptcy Court or any other Entity.



                                                39
RLF1 20966245v.1
               Case 17-12925-LSS      Doc 644       Filed 03/20/19   Page 41 of 47



    D. Effect of Nonoccurrence of Conditions

        If the Effective Date shall not occur, the Plan shall be null and void and nothing
contained in the Plan shall: (a) constitute a waiver or release of any Claims against or Equity
Interests in the Debtor; (b) prejudice in any manner the rights of the Debtor, including, without
limitation, any right to seek an extension of the exclusivity periods under section 1121(d) of the
Bankruptcy Code; or (c) constitute an admission, acknowledgement, offer or undertaking by the
Debtor.

                                         ARTICLE X.

          MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

    A. Modification and Amendments

       Pursuant to section 1127 of the Bankruptcy Code, subject to the consent of New York
Wheel to the extent any change adversely impacts New York Wheel and the terms of the Plan
Settlement Term Sheet, the Debtor may amend, modify or supplement the Plan at any time prior
to Confirmation provided that the Plan, as modified, meets the requirements of sections 1122 and
1123 of the Bankruptcy Code and the Debtor comply with section 1125 of the Bankruptcy Code
with respect to such modifications.

       Subject to the consent of New York Wheel to the extent any change adversely impacts
New York Wheel and the terms of the Plan Settlement Term Sheet, the Debtor may amend,
modify or supplement the Plan at any time after Confirmation and before consummation
provided that the Plan, as modified, meets the requirements of sections 1122 and 1123 of the
Bankruptcy Code, the circumstances warrant such modification, and the Bankruptcy Court, after
notice and a hearing, confirms the Plan, as modified, under section 1129 of the Bankruptcy
Code.

       A Holder of a Claim or Equity Interest that has accepted the Plan shall be deemed to have
accepted such Plan as modified if the proposed amendment, modification or supplement does not
materially and adversely change the treatment of the Claim or Equity Interest of such holder.

    B. Effect of Confirmation on Modifications

       Pursuant to section 1127(a) of the Bankruptcy Code, entry of the Confirmation Order
shall mean that all modifications or amendments to the Plan since the solicitation thereof are
approved and do not require additional disclosure or re-solicitation under Bankruptcy Rule 3019.

    C. Revocation or Withdrawal of the Plan

        The Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation
Date and to File a subsequent chapter 11 plan(s), provided, however, that any revocation or
withdrawal shall be subject to the consent of New York Wheel to the extent any such revocation
or withdrawal adversely impacts New York Wheel and any subsequent plan shall be subject to
the terms of the Plan Settlement Term Sheet. If the Debtor revokes or withdraw the Plan, or if


                                               40
RLF1 20966245v.1
               Case 17-12925-LSS          Doc 644       Filed 03/20/19   Page 42 of 47



Confirmation or consummation does not occur, then: (a) the Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in the Plan (including the fixing or limiting
to an amount certain of any Claim or Equity Interest or Class of Claims or Equity Interests),
assumption or rejection of Executory Contracts or Unexpired Leases effected by the Plan, and
any document or agreement executed pursuant to the Plan shall be deemed null and void except
as may be set forth in a separate order entered by the Bankruptcy Court; and (c) nothing
contained in the Plan shall constitute a waiver or release of any Claims, including any DIP
Claim, or Equity Interests or prejudice in any manner the rights of the Debtor or any other Entity,
or constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtor or
any other Entity.

                                             ARTICLE XI.

                                 RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, to the fullest extent permitted by law, the Bankruptcy
Court shall retain exclusive jurisdiction over all matters arising out of, or related to, the Chapter
11 Case and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction:

        (a)     to allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, secured, or unsecured status, or amount of any Claim or Equity Interest, including the
resolution of any request for payment of any Administrative Claim and the resolution of any and
all objections to the secured or unsecured status, priority, amount, or allowance of Claims or
Equity Interests;

       (b)    to determine, adjudicate, or decide any other applications, adversary proceedings,
contested matters, and any other matters pending on the Effective Date;

        (c)     to hear and determine any matter, case, controversy, suit, dispute, or Causes of
Action regarding the existence, nature, and scope of the releases, injunctions, exculpation and
limitations of liability provided under the Plan, and to enter such orders as may be necessary or
appropriate to implement such releases, injunctions, exculpation and limitation of liability, and
other provisions;

       (d)      to ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

       (e)     to hear and determine matters relating to insurance claims and settlements
regarding insurance;

         (f)       to resolve disputes as to the ownership of any Claim or Equity Interest;

      (g)    to enter and implement such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, reversed, modified, or vacated;



                                                   41
RLF1 20966245v.1
               Case 17-12925-LSS          Doc 644        Filed 03/20/19   Page 43 of 47



        (h)    to issue such orders in aid of execution of the Plan, to the extent authorized by
section 1142 of the Bankruptcy Code;

       (i)     to consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any order of the Bankruptcy Court, including the Confirmation
Order;

      (j)    to hear and determine disputes arising in connection with the interpretation,
implementation, consummation, or enforcement of the Plan;

      (k)    to hear and determine any issue for which the Plan requires a Final Order of the
Bankruptcy Court;

       (l)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

      (m)    to hear and determine all matters related to applications for allowance of
compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

        (n)     to resolve any matters related to (i) the assumption, assumption and assignment,
or rejection of any Executory Contract or Unexpired Lease to which the Debtor is party or with
respect to which the Debtor may be liable, and to hear, determine, and, if necessary, liquidate,
any Claims arising therefrom, including any Cure Claims pursuant to section 365 of the
Bankruptcy Code; and (ii) any dispute regarding whether a contract or lease is or was executory
or expired;

         (o)       to enter a final decree closing any of the Chapter 11 Case;

      (p)    to issue injunctions, enter and implement other orders, or take such other actions
as may be necessary or appropriate to restrain interference by any entity with respect to
consummation or enforcement of the Plan, the Confirmation Order, or any other order of the
Bankruptcy Court;

         (q)       to enforce all orders previously entered by the Bankruptcy Court; and

         (r)       to hear any other matter not inconsistent with the Bankruptcy Code.

Notwithstanding anything herein to the contrary, the United States District Court for the
Southern District of New York shall have jurisdiction over the Assigned New York Wheel
Claims, the Alter Ego Claims and the Direct Claims.




                                                    42
RLF1 20966245v.1
               Case 17-12925-LSS        Doc 644       Filed 03/20/19    Page 44 of 47



                                          ARTICLE XII.

                               MISCELLANEOUS PROVISIONS

    A. Immediate Binding Effect

       Subject to Article IX hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h),
7062, or otherwise, upon the occurrence of the Effective Date, the terms of the Plan shall be
immediately effective and enforceable and deemed binding upon the Debtor; any and all Holders
of Claims or Equity Interests (irrespective of whether such Claims or Equity Interests are deemed
to have accepted the Plan); all Entities that are parties to or are subject to any settlements,
compromises, releases, and injunctions described in the Plan; each Entity acquiring property
under the Plan; and any and all non-Debtor parties to Executory Contracts and Unexpired Leases
with the Debtor.

        Notwithstanding anything in Bankruptcy Rule 3020(e) to the contrary, (a) the entry of the
Confirmation Order shall constitute a Final Order, and (b) the Confirmation Order shall take
effect immediately upon its entry and the Debtor is authorized to consummate the Plan
immediately after entry of the Confirmation Order and the satisfaction or waiver of all other
conditions to the Effective Date of the Plan, in accordance with the terms of the Plan.

    B. Settlement of Claims and Controversies

        Pursuant to sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019,
and in consideration for the distributions and other benefits provided pursuant to this Plan, the
provisions of this Plan shall constitute a good faith compromise of all Claims and controversies
relating to the contractual, legal and subordination rights that a Holder of a Claim may have with
respect to any Allowed Claim or any distribution to be made on account of such Allowed Claim.
The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise or settlement of all such Claims and controversies, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor, its
Estate, and Holders of Claims, and is fair, equitable, and reasonable. Without limiting the
foregoing, this Plan shall constitute a good faith settlement and compromise of DIP Claims and
MUSA Claim.

    C. Additional Documents

        On or before the Effective Date, the Debtor may File with the Bankruptcy Court any and
all agreements and other documents that may be necessary or appropriate in order to effectuate
and further evidence the terms and conditions of the Plan.

    D. Payment of Statutory Fees

        After the Effective Date, the Debtor shall (a) pay from the Unclassified/Unimpaired
Portion of the MUSA Contribution all the respective fees arising under 28 U.S.C. § 1930,
together with interest, if any, pursuant to 31 U.S.C. § 3717, until the earliest to occur of the entry
of (i) a final decree closing the Debtor’s Chapter 11 Case, (ii) a Final Order converting the


                                                 43
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644        Filed 03/20/19   Page 45 of 47



Debtor’s Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or (iii) a Final
Order dismissing the Debtor’s Chapter 11 Case, and (b) be responsible for the filing of
consolidated post-confirmation quarterly status reports with the Bankruptcy Court in accordance
with the Local Bankruptcy Rules, which status reports shall include reports on the disbursements
made by the Debtor.

    E. Disposition of Debtor’s Records after Effective Date

         The Debtor shall have the responsibility of storing and maintaining its books and records,
which shall include computer generated or computer maintained books and records and
computerized data, as well as electronically generated or maintained books and records or data,
along with books and records of the Debtor maintained by or in possession of third parties, and
all of the claims and rights of the Debtor in and to books and records, wherever located, until the
date the Debtor has performed all of its obligations under this Plan. To the extent MUSA
requires access to any such books and records in order to negotiate, litigate, prosecute, settle, or
otherwise pursue and/or resolve the New York Wheel Causes of Action in its discretion, the
Debtor shall provide copies of such books and records or coordinate with MUSA to develop a
document sharing, retention, and maintenance policy with respect to such books and records on
terms and conditions agreed upon by the Debtor and MUSA. The Debtor shall provide MUSA
with reasonable written notice prior to any disposition of the Debtor’s books and records before
the New York Wheel Causes of Action have been resolved. For the avoidance of doubt, “books
and records” under this paragraph shall include any and all records, designs, drawings, and
intellectual property relating to the New York Wheel Project.

    F. Reservation of Rights

        Except as otherwise provided in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court enters the Confirmation Order. None of the Filing of the Plan, any statement
or provision contained in the Plan, or the taking of any action by the Debtor with respect to the
Plan or the Disclosure Statement shall be or shall be deemed to be an admission or waiver of any
rights of the Debtor with respect to the Holders of Claims or Equity Interests prior to the
Effective Date.

    G. Successors and Assigns

        The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or
assign, Affiliate, officer, director, agent, representative, attorney, beneficiaries, or guardian, if
any, of each Entity.

    H. Service of Documents

       All notices, requests and demands hereunder to be effective shall be in writing and,
unless otherwise expressly provided herein, shall be deemed to have been duly given or made
when actually delivered by mail or courier, addressed as follows:




                                                 44
RLF1 20966245v.1
               Case 17-12925-LSS          Doc 644       Filed 03/20/19   Page 46 of 47



         (a)       if to the Debtor, to Sills Cummis & Gross P.C., One Riverfront Plaza, Newark,
                   New Jersey 07102, Attn: Andrew H. Sherman and Boris I. Mankovetskiy, with
                   copies to Richards, Layton & Finger, P.A., One Rodney Square, 920 North King
                   Street, Wilmington, Delaware 19801, Attn: Jason M. Madron;

         (b)       if to MUSA, to (a) Dentons US LLP, 101 JFK Parkway, Short Hills, New Jersey
                   07078, Attn: Philip R. White and Jonathan S. Jemison; (b) Dentons US LLP, 233
                   South Wacker Drive, Suite 5900, Chicago, IL 60606, Attn: Robert E. Richards;
                   and (c) Bayard, P.A., P.O. Box 25130, Wilmington, Delaware 19899, Attn: Justin
                   R. Alberto; and

         (c)       if to the U.S. Trustee, to the Office of the United States Trustee, J. Caleb Boggs
                   Federal Building, Room 2207, 844 North King Street, Wilmington, Delaware
                   19801, Attn: Hannah McCollum.

        After the Effective Date, the Debtor has authority to send a notice to any Entity that, in
order to continue to receive documents pursuant to Bankruptcy Rule 2002, it must File a renewed
request to receive documents with the Bankruptcy Court. After the Effective Date, the Debtor is
authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to
those Entities who have Filed such renewed requests.

    I. Further Assurances

        The Debtor and all Holders of Claims receiving distributions pursuant to the Plan, and all
other Entities, as applicable, shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

    J. Entire Agreement

       Except as otherwise indicated, the Plan supersedes all previous and contemporaneous
negotiations, promises, covenants, agreements, understandings, and representations on such
subjects, all of which have become merged and integrated into the Plan; provided, however, the
Plan Settlement Term Sheet is incorporated herein in its entirety.

    K. Exhibits and Related Documents

        All exhibits and documents Filed in relation to the Plan are incorporated into and are a
part of the Plan as if set forth in full in the Plan. After any exhibits and documents are Filed,
copies of such exhibits and documents shall be available upon written request to the Debtor’s
counsel at the address above or by downloading such exhibits and documents from the
Bankruptcy Court’s website, http://www.deb.uscourts.gov (a PACER login and password are
required to access documents on the Bankruptcy Court’s website).

    L. Severability of Plan Provisions

       Except as otherwise provided herein, if, before Confirmation of the Plan, any term or
provision of the Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the

                                                   45
RLF1 20966245v.1
               Case 17-12925-LSS       Doc 644       Filed 03/20/19   Page 47 of 47



Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan shall remain in full force
and effect and shall in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is valid and enforceable. The Confirmation Order shall constitute
a judicial determination and shall provide that each term and provision of the Plan, as it may
have been altered or interpreted in accordance with the foregoing, is: (a) valid and enforceable
pursuant to its terms; (b) integral to the Plan and may not be deleted or modified without the
Debtor’s consent; and (c) nonseverable and mutually dependent.

    M. No Impact on Other Litigation

        Neither the allowance or disallowance of any Claim against the Debtor in this Chapter 11
Case, nor the allowed amount of any Claim, shall have any precedential, preclusive or other
effect, including as a purported measure of any valuation or damages, against any Person or
Entity in any litigation, including in any Causes of Action preserved under the Plan (including
the New York Wheel Causes of Action).

    N. Conflicts

       Except as set forth in the Plan or unless otherwise ordered by the Bankruptcy Court, to
the extent that the Disclosure Statement, any order of the Bankruptcy Court (other than the
Confirmation Order), or any exhibit to the Plan or document executed or delivered in connection
with the Plan is inconsistent with the terms of the Plan, the terms of the Plan shall control;
provided, however, to the extent the Plan is inconsistent with the terms of the Plan Settlement
Term Sheet, the Plan Settlement Term Sheet shall govern.


Dated: March 20, 2019                                 Respectfully Submitted,
       Wilmington, Delaware
                                                      MAMMOET-STARNETH LLC

                                                      By:     /s/ Christiaan Lavooij
                                                      Name: Christiaan Lavooij
                                                      Title: Manager for Mammoet-Starneth LLC




                                                46
RLF1 20966245v.1
